Exhibit 10.1
DISTRIBUTION AGREEMENT
May 4, 2010
J.P. Morgan Securities Inc.
383 Madison Avenue
New York, New York 10179
Ladies and Gentlemen:
     First Industrial Realty Trust, Inc., a Maryland corporation (the “Company”)
and First Industrial, L.P., a Delaware limited partnership whose sole general
partner is the Company (the “Operating Partnership”), confirm their agreement
with J.P. Morgan Securities Inc., as agent and/or principal under any Terms
Agreement (as defined in Section 1(a) below) (“you” or “JPMS”), with respect to
the issuance and sale from time to time by the Company, in the manner and
subject to the terms and conditions described below (this “Agreement”), of
10,000,000 shares of Common Stock (the “Maximum Amount”), $0.01 par value per
share, of the Company (the “Common Stock”) on the terms set forth in Section 1
of this Agreement. Such shares are hereinafter collectively referred to as the
“Shares” and are described in the Prospectus referred to below.
     The Company and the Operating Partnership have filed with the Securities
and Exchange Commission (the “Commission”) a registration statement on Form S-3
(No. 333-157771) (the “registration statement”) for the registration of the
Shares and other securities of the Company or the Operating Partnership, as the
case may be, under the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder (collectively, the “Act”); and such
registration statement sets forth the terms of the offering, sale and plan of
distribution of the Shares and contains additional information concerning the
Company and its business. Except where the context otherwise requires,
“Registration Statement,” as used herein, means the registration statement, as
amended at the time of such registration statement’s effectiveness for purposes
of Section 11 of the Act, as such section applies to JPMS, including (1) all
documents filed as a part thereof or incorporated or deemed to be incorporated
by reference therein and (2) any information contained or incorporated by
reference in a prospectus filed with the Commission pursuant to Rule 424(b)
under the Act, to the extent such information is deemed, pursuant to Rule 430B
or Rule 430C under the Act, to be part of the registration statement at the
effective time. “Basic Prospectus” means the prospectus dated September 18,
2009, filed as part of the Registration Statement, including the documents
incorporated by reference therein as of the date of such prospectus; “Prospectus
Supplement” means the most recent prospectus supplement relating to the Shares,
to be filed by the Company with the Commission pursuant to Rule 424(b) under the
Act on or before the second business day after the date of its first use in
connection with a public offering or sale of Shares pursuant hereto (or such
earlier time as may be required under the Act), in the form furnished by the
Company to JPMS in connection with the offering of the Shares; “Prospectus”
means the Prospectus Supplement (and any additional prospectus supplement
prepared in accordance with the provisions of Sections 4(b) or 4(g) of this
Agreement and filed in accordance with the provisions of Rule 424(b)) together
with the Basic

 



--------------------------------------------------------------------------------



 



Prospectus attached to or used with the Prospectus Supplement; and “Permitted
Free Writing Prospectuses” has the meaning set forth in Section 3(b). Any
reference herein to the Registration Statement, the Basic Prospectus, the
Prospectus Supplement, the Prospectus or any Permitted Free Writing Prospectus
shall, unless otherwise stated, be deemed to refer to and include the documents,
if any, incorporated by reference, or deemed to be incorporated by reference,
therein (the “Incorporated Documents”), including, unless the context otherwise
requires, the documents, if any, filed as exhibits to such Incorporated
Documents. Any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, the Basic Prospectus,
the Prospectus Supplement, the Prospectus or any Permitted Free Writing
Prospectus shall, unless stated otherwise, be deemed to refer to and include the
filing of any document under the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder (collectively, the “Exchange Act”) on
or after the initial effective date of the Registration Statement, or the date
of the Basic Prospectus, the Prospectus Supplement, the Prospectus or such
Permitted Free Writing Prospectus, as the case may be, and deemed to be
incorporated therein by reference.
     The Company and the Operating Partnership have also entered into
distribution agreements (the “Alternative Distribution Agreements”), dated as of
even date herewith, with Wells Fargo Securities, LLC, Morgan Keegan & Company,
Inc., Piper Jaffray & Co. and Lazard Capital Markets LLC (each, an “Alternative
Agent” and together with JPMS, the “Agents”). The aggregate number of the Shares
that may be sold pursuant to this Agreement, any Terms Agreement, the
Alternative Distribution Agreements and any Alternative Terms Agreement shall
not exceed the Maximum Amount. This Agreement and the Alternative Distribution
Agreements are sometimes hereinafter referred to as the “Distribution
Agreements.”
     The Company and JPMS agree as follows:
     1. Issuance and Sale.
     (a) Upon the basis of the representations, warranties and agreements and
subject to the terms and conditions set forth herein, on any Exchange Business
Day (as defined below) selected by the Company, the Company and JPMS shall enter
into an agreement in accordance with Section 2 hereof regarding the number of
Shares to be placed by JPMS and the manner in which and other terms upon which
such placement is to occur (each such transaction being referred to as an
“Agency Transaction”). The Company may also offer to sell the Shares directly to
JPMS, as principal, in which event such parties shall enter into a separate
agreement (each, a “Terms Agreement”) in substantially the form of Exhibit A
hereto, relating to such sale in accordance with Section 2(g) of this Agreement
(each such transaction being referred to as a “Principal Transaction”). Whenever
the Company determines to sell the Shares directly to an Alternative Agent as
principal, it will enter into a separate agreement (each, an “Alternative Terms
Agreement”) in substantially the form of Exhibit A to the Alternative
Distribution Agreements. As used herein, (i) the “Term” shall be the period
commencing on the date hereof and ending on the earliest of (x) the date on
which the number of Shares issued and sold pursuant to the Distribution
Agreements, any Terms Agreements and any Alternative Terms Agreements is equal
to the Maximum Amount and (y) any termination of this Agreement pursuant to
Section 8, (ii) an “Exchange Business Day” means any day during the Term that is
a trading day

- 2 -



--------------------------------------------------------------------------------



 



for the Exchange other than a day on which trading on the Exchange is scheduled
to close prior to its regular weekday closing time, and (iii) “Exchange” means
the New York Stock Exchange.
     (b) Subject to the terms and conditions set forth below, the Company
appoints JPMS as agent in connection with the offer and sale of Shares in any
Agency Transactions entered into hereunder. JPMS will use commercially
reasonable efforts to sell such Shares in accordance with the terms and
conditions hereof and of the applicable Transaction Notice (as defined below).
Neither the Company nor JPMS shall have any obligation to enter into an Agency
Transaction. The Company shall be obligated to issue and sell through JPMS, and
JPMS shall be obligated to use commercially reasonable efforts, as provided
herein and in the applicable Transaction Notice, to place Shares issued by the
Company only if and when a Transaction Notice related to such an Agency
Transaction has been delivered by JPMS and accepted by the Company as provided
in Section 2 below.
     (c) JPMS, as agent in any Agency Transaction, hereby covenants and agrees
not to make any sales of the Shares on behalf of the Company, pursuant to this
Agreement, other than (A) by means of ordinary brokers’ transactions between
members of the Exchange that qualify for delivery of a Prospectus in accordance
with Rule 153 under the Act and meet the definition of an “at the market
offering” under Rule 415(a)(4) under the Act (each such transaction is
hereinafter referred to as an “At the Market Offering”) and (B) such other sales
of the Shares on behalf of the Company in its capacity as agent of the Company
as shall be agreed by the Company and JPMS in writing.
     (d) If Shares are sold in an Agency Transaction in an At The Market
Offering, JPMS, will confirm in writing to the Company the number of Shares sold
on any Exchange Business Day and the related Gross Sales Price and Net Sales
Price (as each of such terms is defined in Section 2(b) below) no later than the
opening of trading on the immediately following Exchange Business Day.
     (e) If the Company shall default on its obligation to deliver Shares to
JPMS pursuant to the terms of any Agency Transaction or Terms Agreement, the
Company shall (i) indemnify and hold JPMS and its successors and assigns
harmless against any loss, claim or damage arising from or as a result of such
default by the Company and (ii) notwithstanding any such default, pay to JPMS
the commission to which it would otherwise be entitled in connection with such
sale in accordance with Section 2(b) below.
     (f) The Company acknowledges and agrees that (i) there can be no assurance
that JPMS will be successful in selling the Shares, (ii) JPMS shall incur no
liability or obligation to the Company or any other person or entity if it does
not sell Shares for any reason other than a failure by JPMS to use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Shares in accordance
with the terms of this Agreement, and (iii) JPMS shall be under no obligation to
purchase Shares on a principal basis pursuant to this Agreement, except as may
otherwise be specifically agreed by JPMS and the Company in a Terms Agreement.

- 3 -



--------------------------------------------------------------------------------



 



     2. Transaction Notices and Terms Agreements.
     (a) The Company may, from time to time during the Term, propose to JPMS
that they enter into an Agency Transaction to be executed on a specified
Exchange Business Day or over a specified period of Exchange Business Days. If
JPMS agrees to the terms of such proposed Agency Transaction or if the Company
and JPMS mutually agree to modified terms for such proposed Agency Transaction,
then JPMS shall promptly send to the Company (by any means permissible under
Section 10 hereof) a notice, substantially in the form of Exhibit B hereto
(each, a “Transaction Notice”), confirming the agreed terms of such proposed
Agency Transaction. If the Company wishes such proposed Agency Transaction to
become a binding agreement between it and JPMS, the Company shall promptly
indicate its acceptance thereof by countersigning and returning such Transaction
Notice to JPMS or sending a written notice to JPMS (by any means permissible
under Section 10 hereof) indicating its acceptance. The terms reflected in a
Transaction Notice shall become binding on JPMS and the Company only if accepted
by the Company no later than the dates and times specified in such Transaction
Notice. Each Transaction Notice shall specify, among other things:
          (i) the Exchange Business Day(s) on which the Shares subject to such
Agency Transaction are intended to be sold (each, a “Purchase Date”);
          (ii) the maximum number of Shares that the Company intends to sell
(the “Specified Number of Shares”) on, or over the course of, such Purchase
Date(s), provided that the number of Shares sold on each Purchase Date shall be
no less than 5% and no more than 25% of the average daily trading volume in the
Common Stock on the Exchange for the thirty (30) Exchange Business Days
preceding the date of delivery of the Transaction Notice, or as otherwise agreed
between the Company and JPMS and documented in the relevant Transaction Notice;
and
          (iii) the lowest price, if any, at which the Company is willing to
sell Shares on each such Purchase Date or a formula pursuant to which such
lowest price shall be determined (each, a “Floor Price”).
          A Transaction Notice shall not set forth a Specified Number of Shares
that, when added to the aggregate number of Shares previously purchased and to
be purchased pursuant to pending Transaction Notices (if any) hereunder, any
Terms Agreement, an Alternative Distribution Agreement and any Alternative Terms
Agreement, results in a total number of shares that exceeds the Maximum Amount.
Provided that JPMS confirms to the Company the number of Shares sold in
accordance with Section 1(d) above, the Company shall have responsibility for
maintaining records with respect to the aggregate dollar amount of Shares sold,
or for otherwise monitoring the availability of Shares for sale under the
Registration Statement. In the event that more than one Transaction Notice with
respect to any Purchase Date(s) is accepted by the Company, the latest executed
Transaction Notice shall govern any sales of Shares for the relevant Purchase
Date(s), except to the extent of any action occurring pursuant to a prior
accepted Transaction Notice and prior to the acceptance of such latest
Transaction Notice. The Company or JPMS may, upon notice to the other party
hereto by telephone (confirmed promptly by e-mail or facsimile), suspend the
offering of the Shares for any reason; provided, however, that such suspension
or termination shall not affect or impair the parties’ respective

- 4 -



--------------------------------------------------------------------------------



 



obligations with respect to the Shares sold hereunder prior to the giving of
such notice. Notwithstanding the foregoing, if the terms of any Agency
Transaction contemplate that Shares shall be sold on more than one Purchase
Date, then the Company and JPMS shall mutually agree to such additional terms
and conditions as they deem reasonably necessary in respect of such multiple
Purchase Dates, and such additional terms and conditions shall be set forth in
the relevant Transaction Notice and be binding to the same extent as any other
terms contained therein.
     (b) The Purchase Date in respect of the Shares deliverable pursuant to any
Transaction Notice shall be set forth in the Transaction Notice. Except as
otherwise agreed between the Company and JPMS, JPMS’s commission shall be 2.0%
of the actual sales price of the Shares (the “Gross Sales Price”) sold pursuant
to this Agreement, provided, however, that such commission shall not apply to
any Principal Transaction with respect to which any commission or discount shall
be set forth in the applicable Terms Agreement. The Gross Sales Price less
JPMS’s commission is referred to herein as the “Net Sales Price.”
     (c) Payment of the Net Sales Price for Shares sold by the Company on any
Purchase Date pursuant to a Transaction Notice shall be made to the Company by
federal funds wire transfer to the account of the Company, the details of which
are set forth on Schedule I hereto, against delivery of such Shares to JPMS’s
account, or an account of JPMS’s designee, at The Depository Trust Company
through its Deposit and Withdrawal at Custodian System (“DWAC”) or by such other
means of delivery as may be agreed to by the Company and JPMS. Such payment and
delivery shall be made at or about 10:00 a.m. (New York City time), on the third
Exchange Business Day (or such other day as may, from time to time, become
standard industry practice for settlement of such a securities issuance or as
agreed to by the Company and JPMS) following each Purchase Date (each, an
“Agency Settlement Date”), provided, however, that in no event shall the Company
be obligated to deliver Shares to JPMS unless the Company shall have received
the payment of the Net Sale Price for Shares sold on any Purchase Date prior to
or simultaneously with the delivery of such Shares. If the Company fails for any
reason to make timely delivery of such Shares after receiving payment for such
Shares, the Company shall indemnify JPMS and its successors and assigns and hold
them harmless from and against any loss, damage, expense, liability or claim
that JPMS may incur as a result of such failure.
     (d) If, as provided in the related Transaction Notice, a Floor Price has
been agreed to by the parties with respect to a Purchase Date, and JPMS
thereafter determines and notifies the Company that the Gross Sales Price for
such Agency Transaction would not be at least equal to such Floor Price, then
the Company shall not be obligated to issue and sell through JPMS, and JPMS
shall not be obligated to place, the Shares proposed to be sold pursuant to such
Agency Transaction on such Purchase Date, unless the Company otherwise agrees in
writing.
     (e) If either party has reason to believe that the exemptive provisions set
forth in Rule 101(c)(1) of Regulation M under the Exchange Act are not satisfied
with respect to the Shares, it shall promptly notify the other party and sales
of the Shares under this Agreement, any Transaction Notice or any Terms
Agreement shall be suspended until that or other exemptive provisions have been
satisfied in the judgment of each party. On or prior to the delivery of a
prospectus that is required (whether physically or through compliance with
Rule 172 under the Act or any similar rule) in connection with the offering or
sale of the Shares, JPMS and the

- 5 -



--------------------------------------------------------------------------------



 



Company shall each calculate the average daily trading volume (as defined under
“ADTV” by Rule 100 of Regulation M under the Exchange Act) of the Common Stock
based on market data provided by Bloomberg L.P. or such other sources as agreed
upon by JPMS and the Company.
     (f) If the Company wishes to issue and sell the Shares pursuant to this
Agreement but other than as set forth in Section 2(a) of this Agreement, it will
notify JPMS of the proposed terms of the Principal Transaction. If JPMS, acting
as principal, wishes to accept such proposed terms (which it may decline to do
for any reason in its sole discretion) or, following discussions with the
Company, wishes to accept amended terms, the Company and JPMS shall enter into a
Terms Agreement setting forth the terms of such Principal Transaction. The terms
set forth in a Terms Agreement shall not be binding on the Company or JPMS
unless and until the Company and JPMS have each executed such Terms Agreement
accepting all of the terms of such Terms Agreement. In the event of a conflict
between the terms of this Agreement and the terms of a Terms Agreement, the
terms of such Terms Agreement shall control.
     (g) Each sale of the Shares to JPMS in a Principal Transaction shall be
made in accordance with the terms of this Agreement and a Terms Agreement, which
shall provide for the sale of such Shares to, and the purchase thereof by, JPMS.
A Terms Agreement may also specify certain provisions relating to the reoffering
of such Shares by JPMS. The commitment of JPMS to purchase the Shares pursuant
to any Terms Agreement shall be deemed to have been made on the basis of the
representations, warranties and agreements of the Company herein contained and
shall be subject to the terms and conditions herein set forth. Any such Terms
Agreement shall specify the number of the Shares to be purchased by JPMS
pursuant thereto, the price to be paid to the Company for such Shares, any
provisions relating to rights of, and default by, underwriters acting together
with JPMS in the reoffering of the Shares, and the time and date (each such time
and date being referred to herein as a “Principal Settlement Date”; and,
together with any Agency Settlement Date, a “Settlement Date”) and place of
delivery of and payment for such Shares. The Company acknowledges and agrees
that compensation in a Principal Transaction shall be customary for similar
transactions.
     (h) The Company shall provide JPMS with a copy of its policy on insider
trading and advise JPMS in writing of any changes thereto. Without the prior
written consent of each of the Company and JPMS, the Company shall not request
the sale of any Shares that would be sold, and JPMS need not make any sale of
Shares, (i) during any period in which the Company is in possession of material
non-public information, (ii) during any period in which the Company’s insider
trading policy, as it exists on the date of the request, would prohibit the
purchases or sales of the Company’s Common Stock by its officers or directors;
provided that, unless otherwise agreed between the Company and JPMS, for
purposes of this clause (ii), such period shall be deemed to end on the date on
which the Company’s next subsequent Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, as the case may be, is filed with the Commission or
(iii) except as provided in Section 2(i) below, at any time from and including
the date (each, an “Announcement Date”) on which the Company shall issue a press
release containing, or shall otherwise publicly announce, its earnings, revenues
or other results of operations (each, an “Earnings Announcement”) through and
including the time that is 24 hours after the time that the Company files (a
“Filing Time”) a Quarterly Report on Form 10-Q or an Annual Report on Form 10-K
that includes consolidated financial statements as of and for the same period or
periods, as the case may be, covered by such Earnings Announcement.

- 6 -



--------------------------------------------------------------------------------



 



     (i) If the Company wishes to offer, sell or deliver Shares on any time
during the period from and including an Announcement Date through and including
the time that is 24 hours after the corresponding Filing Time, the Company shall
(i) prepare and deliver to JPMS (with a copy to counsel to JPMS) a Current
Report on Form 8-K which shall include substantially the same financial and
related information as was set forth in the relevant Earnings Announcement
(other than any earnings projections, similar forward-looking data and officers’
quotations) (each, an “Earnings 8-K”), in form and substance reasonably
satisfactory to JPMS, (ii) provide JPMS with the officers’ certificate,
accountants’ letter and opinions and letters of counsel called for by Sections
(5)(a)(i) through (iv) hereof, respectively, (iii) afford JPMS the opportunity
to conduct a due diligence review in accordance with Section 6(f) hereof and
(iv) file such Earnings 8-K with the Commission, then the provisions of clause
(iii) of Section 2(h) shall not be applicable for the period from and after the
time at which the foregoing conditions shall have been satisfied (or, if later,
the time that is 24 hours after the time that the relevant Earnings Announcement
was first publicly released) through and including the time that is 24 hours
after the Filing Time of the relevant Quarterly Report on Form 10-Q or Annual
Report on Form 10-K, as the case may be. For purposes of clarity, the parties
hereto agree that (A) the delivery of any officers’ certificate, accountants’
letter and opinions and letters of counsel pursuant to this Section 2(i) shall
not relieve the Company from any of its obligations under this Agreement with
respect to any Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as
the case may be, including, without limitation, the obligation to deliver
officers’ certificates, accountants’ letters and legal opinions and letters as
provided in Section 6 hereof and (B) this Section 2(i) shall in no way affect or
limit the operation of the provisions of clauses (i) and (ii) of Section (h),
which shall have independent application.
     (j) The Company agrees that any offer to sell, any solicitation of an offer
to buy, or any sales of Shares or any other equity security of the Company by
the Company shall only be effected by or through only one of JPMS or an
Alternative Agent on any single given day (subject to the exceptions set forth
in Section 4(o) below), but in no event by more than one Agent, and the Company
shall in no event request that JPMS and an Alternative Agent sell Shares on the
same day; provided, however, that the foregoing limitation shall only apply with
respect to an Agency Transaction and not to any Principal Transaction effected
at any time by any Agent.
     3. Representations, Warranties and Agreements of the Company and the
Operating Partnership. The Company and the Operating Partnership, jointly and
severally, represent and warrant to, and agree with, JPMS, on and as of (i) the
date hereof, (ii) each date on which the Company accepts a Transaction Notice
(the “Time of Acceptance”) or executes and delivers a Terms Agreement, (iii)
each Time of Sale (as defined below), (iv) each Settlement Date and (v) each
Bring-Down Delivery Date (as defined in Section 6(b)) (each such date listed in
(i) through (v), a “Representation Date”), as follows:
     (a) There is no order preventing or suspending the use of the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus, and, to the
knowledge of the Company, no proceeding for that purpose or pursuant to
Section 8A of the Act against the Company or related to the offering of the
Shares pursuant to the Distribution Agreements has been initiated or threatened
by the Commission; no notice of objection of the Commission to the use of such
Registration Statement pursuant to Rule 401(g)(2) under the Act has been
received by the

- 7 -



--------------------------------------------------------------------------------



 



Company; the Registration Statement complied when it initially became effective,
complies as of the date hereof and, as then amended or supplemented, as of each
other Representation Date will comply, in all material respects, with the
requirements of the Act; the conditions to the use of Form S-3 in connection
with the offering and sale of the Shares as contemplated hereby have been
satisfied; the Registration Statement meets, and the offering and sale of the
Shares as contemplated hereby complies with, the requirements of Rule 415 under
the Act (including, without limitation, Rule 415(a)(5)); the Prospectus and any
Permitted Free Writing Prospectus complied or will comply, at the time it was or
will be filed with the Commission, and will comply, as then amended or
supplemented, as of each Representation Date, in all material respects, with the
requirements of the Act and each Prospectus or any Permitted Free Writing
Prospectus delivered to the Agents for use in connection with the offering of
Shares will, at the time of such delivery, be identical to the electronically
transmitted copies thereof filed with the Commission pursuant to the
Commission’s Electronic Data Gathering and Retrieval System or any successor
system thereto (“EDGAR”), except to the extent permitted by Regulation S-T; the
Registration Statement did not, as of the time of its initial effectiveness, and
does not or will not, as then amended or supplemented, as of each Representation
Date, contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; as of each Representation Date, the Prospectus, as then amended
or supplemented, together with all of the then issued Permitted Free Writing
Prospectuses, if any, will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, however, that the Company makes no representation or warranty with
respect to any statement or omission in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus in reliance upon and in
conformity with information concerning any Agent and furnished in writing by or
on behalf of any Agent expressly for use in the Registration Statement, the
Prospectus or such Permitted Free Writing Prospectus (it being understood that
such information consists solely of the information specified in Section 9(b)).
As used herein, “Time of Sale” means (i) with respect to each offering of Shares
pursuant to this Agreement, the time of JPMS’s initial entry into contracts with
investors for the sale of such Shares and (ii) with respect to each offering of
Shares pursuant to any relevant Terms Agreement, the time of sale of such
Shares.
     (b) Prior to the execution of this Agreement, the Company has not, directly
or indirectly, offered or sold any of the Shares by means of any “prospectus”
(within the meaning of the Act) or used any “prospectus” (within the meaning of
the Act) in connection with the offer or sale of the Shares, in each case other
than the Basic Prospectus. The Company represents and agrees that, unless it
obtains the prior consent of JPMS, until the termination of this Agreement, it
has not made and will not make any offer relating to the Shares that would
constitute an “issuer free writing prospectus” (as defined in Rule 433 under the
Act) or that would otherwise constitute a “free writing prospectus” (as defined
in Rule 405 under the Act) other than any Permitted Free Writing Prospectus made
pursuant to this Agreement or any Terms Agreement. Any such free writing
prospectus relating to the Shares consented to by the Agents is hereinafter
referred to as a “Permitted Free Writing Prospectus.” The Company represents
that it has complied and will comply in all material respects with the
requirements of Rule 433 under the Act applicable to any Permitted Free Writing
Prospectus, including timely filing with the Commission where required,
legending and record keeping. The conditions set forth in one or more of
subclauses (i) through (iv), inclusive, of Rule 433(b)(1) under the Act are
satisfied, and

- 8 -



--------------------------------------------------------------------------------



 



the registration statement relating to the offering of the Shares contemplated
hereby, as initially filed with the Commission, includes a prospectus that,
other than by reason of Rule 433 or Rule 431 under the Act, satisfies the
requirements of Section 10 of the Act; the Company is not disqualified, by
reason of Rule 164(f) or (g) under the Act, from using, in connection with the
offer and sale of the Shares, “free writing prospectuses” (as defined in
Rule 405 under the Act) pursuant to Rules 164 and 433 under the Act.
     (c) The Incorporated Documents, at the time they were, or hereafter are,
filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act, and, when read together with other
information included in, and incorporated by reference in, the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus, at the time
the Registration Statement became effective, as of the date of the Prospectus,
and as of each Representation Date, or during the period specified in Section
4(c) did not and will not include an untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading. The foregoing
representations and warranties in this Section 3(c) do not apply to any
statements or omissions made in reliance on and in conformity with information
relating to any Agents furnished in writing to the Company or the Operating
Partnership by the Agents specifically for inclusion in the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus or any
amendment or supplement thereto.
     (d) At the time of filing the Registration Statement and at the date of
this Agreement, each of the Company and the Operating Partnership was not and is
not an “ineligible issuer,” as defined in Rule 405, including as a result of
(x) the Company, the Operating Partnership or any other subsidiary in the
preceding three years having been convicted of a felony or misdemeanor or having
been made the subject of a judicial or administrative decree or order as
described in Rule 405 and (y) the Company or the Operating Partnership in the
preceding three years having been the subject of a bankruptcy petition or
insolvency or similar proceeding, having had a registration statement be the
subject of a proceeding under Section 8 of the Act or being the subject of a
proceeding under Section 8A of the Act in connection with the offering of the
Shares, all as described in Rule 405. The Company has paid the registration fee
for this offering pursuant to Rule 457 under the Act.
     (e) Each Permitted Free Writing Prospectus, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Shares or until any earlier date that the Company notified or notifies the
Agents as described in the next sentence, did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
then contained in the Registration Statement. If at any time following issuance
of an Permitted Free Writing Prospectus there occurred or occurs an event or
development as a result of which such Permitted Free Writing Prospectus
conflicted or would conflict with the information then contained in the
Registration Statement or included or would include an untrue statement of a
material fact or omitted or would omit to state a material fact necessary in
order to make the statements therein, in the light of the circumstances
prevailing at that subsequent time, not misleading, (i) the Company has promptly
notified or will promptly notify the Agents and (ii) the Company has promptly
amended or will promptly amend or supplement such Permitted Free Writing
Prospectus to eliminate or correct such conflict, untrue statement or omission.
The foregoing two sentences do not apply to statements in or omissions from any
Permitted Free

- 9 -



--------------------------------------------------------------------------------



 



Writing Prospectus in reliance upon and in conformity with written information
furnished to the Company by the Agents specifically for use therein, it being
understood and agreed that the only such information furnished by the Agents
consists of the information described as such in Section 9(b) hereof.
     (f) The Company has been duly organized and is validly existing as a
corporation under and by virtue of the laws of the State of Maryland, and is in
good standing with the State Department of Assessments and Taxation of Maryland.
The Operating Partnership has been duly organized and is validly existing as a
limited partnership in good standing under and by virtue of the Delaware Revised
Uniform Limited Partnership Act. Each of First Industrial Financing Partnership,
L.P. (the “Financing Partnership”), First Industrial Securities, L.P.
(“Securities, L.P.”), First Industrial Mortgage Partnership, L.P. (the “Mortgage
Partnership”), First Industrial Pennsylvania, L.P. (“FIP”), First Industrial
Harrisburg, L.P. (“FIH”), FI Development Services, L.P. (“FIDS”), First
Industrial Texas, L.P. (“FIT”) and First Industrial Indianapolis, L.P. (“FII”),
FR FirstCal, LLC (“FRFC”), First Industrial Investment II, LLC (successor by
merger to First Industrial Investment, Inc.) (“FIII”) and FR Investment
Properties, LLC (“FRIP”) (the Financing Partnership, Securities, L.P., the
Mortgage Partnership, FIP, FIH, FIDS, FIT, FII, FRFC, FIII and FRIP are referred
to collectively herein as the “Partnership Subsidiaries”) has been duly
organized and is validly existing as a limited partnership or a limited
liability company, as the case may be, in good standing under and by virtue of
the laws of its jurisdiction of organization. Each of First Industrial
Harrisburg Corporation (“FIHC”), First Industrial Securities Corporation
(“FISC”), First Industrial Indianapolis Corporation (“FIIC”), First Industrial
Finance Corporation (“FIFC”), First Industrial Mortgage Corporation (“FIMC”), FI
Development Services Corporation (“FIDSC”), First Industrial Pennsylvania
Corporation (“FIPC”) and First Industrial Investment Properties, Inc. (“FIIP”)
(FIHC, FISC, FIIC, FIFC, FIMC, FIDSC, FIPC and FIIP are referred to collectively
herein as the “Corporate Subsidiaries,” and the Partnership Subsidiaries and the
Corporate Subsidiaries are referred to herein collectively as the “Subsidiaries”
or individually as a “Subsidiary”) has been duly organized and is validly
existing as a corporation in good standing under and by virtue of the laws of
its jurisdiction of incorporation. Other than the Subsidiaries, no entity in
which the Company owns any equity securities constitutes, individually or in the
aggregate, a “significant subsidiary” under Rule 1-02 of Regulation S-X
(substituting “net income” for “income from continuing operations”) promulgated
under the Exchange Act. The Company is the sole general partner of the Operating
Partnership. FIFC is a wholly-owned subsidiary of the Company and is the sole
general partner of the Financing Partnership. FIMC is a wholly-owned subsidiary
of the Company and is the sole general partner of the Mortgage Partnership. FISC
is a wholly-owned subsidiary of the Company and is the sole general partner of
Securities, L.P. FIPC is a wholly-owned subsidiary of the Company and is the
sole general partner of FIP. FIIC is a wholly-owned subsidiary of the Company
and is the sole general partner of FII. FIHC is a wholly-owned subsidiary of the
Company and is the sole general partner of FIH. FIDSC is a wholly-owned
subsidiary of the Company and is the sole general partner of FIDS. The Operating
Partnership is the sole limited partner of each Partnership Subsidiary. The
Company, the Operating Partnership and each of the Subsidiaries has, and at each
Representation Date will have, full corporate, limited partnership or limited
liability company power and authority, as the case may be, (i) to conduct all
the activities conducted by it, (ii) to own, lease or operate all the properties
and other assets owned, leased or operated by it, (iii) to conduct its business
in which it engages or proposes to engage as described in the Prospectus and
(iv) to consummate the transactions

- 10 -



--------------------------------------------------------------------------------



 



contemplated hereby. The Company and each of the Corporate Subsidiaries is, and
at each Representation Date will be, duly qualified or registered to do business
and in good standing as a foreign corporation in all jurisdictions in which the
nature of the activities conducted by it or the character of the properties and
assets owned, leased or operated by it makes such qualification or registration
necessary, except where failure to obtain such qualifications or registration
will not have a material adverse effect on (i) the condition, financial or
otherwise, or the earnings, assets or business affairs or prospects of the
Operating Partnership, Company and their Subsidiaries, taken as a whole, or on
the 780 in service properties owned, directly or indirectly, by the Company as
of March 31, 2010 (the “Properties”), taken as a whole, (ii) the issuance,
validity or enforceability of the Shares or (iii) the consummation of any of the
transactions contemplated by this Agreement (each a “Material Adverse Effect”).
The Operating Partnership and each of the Partnership Subsidiaries is, and at
each Representation Date will be, duly qualified or registered to do business
and in good standing as a foreign limited partnership or limited liability
company, as the case may be, in all jurisdictions in which the nature of the
activities conducted by it or the character of the assets owned, leased or
operated by it makes such qualification or registration necessary, except where
failure to obtain such qualification or registration will not have a Material
Adverse Effect. Complete and correct copies of the charter documents,
partnership agreements and other organizational documents of the Company and its
Subsidiaries and all amendments thereto as have been requested by the Agents or
their counsel have been delivered to the Agents or their counsel.
     (g) The Company’s authorized capitalization consists of 10,000,000 shares
of preferred stock par value $0.01 per share, 100,000,000 shares of Common Stock
and 65,000,000 shares of excess stock, par value $0.01 per share. All of the
Company’s issued and outstanding shares of Common Stock and preferred stock have
been duly authorized and are validly issued, fully paid and non-assessable and
will have been offered and sold in compliance, in all material respects, with
all applicable laws (including, without limitation, federal or state securities
laws). The Shares have been duly authorized for issuance and sale to the Agents
pursuant to this Agreement, any Alternative Distribution Agreement or any Terms
Agreement and, when Shares are validly issued and delivered to the Agents
pursuant to this Agreement, any Alternative Distribution Agreement or any Terms
Agreement against payment of the Net Sales Price, will be duly authorized,
validly issued, fully paid and non-assessable and will not be subject to any
preemptive or similar right and will have been offered and sold in compliance,
in all material respects, with all applicable laws (including, without
limitation, federal or state securities laws). The description of the Shares,
and the statements related thereto, contained in the Registration Statement or
the Prospectus are, and at each Representation Date, will be, complete and
accurate in all material respects. Upon payment of the Net Sales Price therefor
and delivery of the Shares in accordance herewith, JPMS will receive good, valid
and marketable title to the purchased Shares, free and clear of all security
interests, mortgages, pledges, liens, encumbrances, claims and equities. If
certificates are to be used to evidence the Shares, the form of certificate will
be in due and proper form and will comply, in all material respects, with all
applicable legal requirements. No shares of common or preferred stock of the
Company are reserved for any purpose other than securities (i) to be issued
pursuant to this Agreement, (ii) to be issued in exchange for limited
partnership units of the Operating Partnership outstanding as of the date hereof
or (iii) (A) available for future issuance under the Company’s 1997 Stock
Incentive Plan, 2001 Stock Incentive Plan and 2009 Stock Incentive Plan,
(B) issuable in respect of unvested restricted stock units or stock options
outstanding as of the date hereof, or (C)

- 11 -



--------------------------------------------------------------------------------



 



issuable in connection with the exchange of the Operating Partnership’s 4.625%
Exchangeable Senior Notes due 2011.
     (h) (i) The partnership agreement of the Operating Partnership is duly
authorized, executed and delivered by the Company, as general partner and a
limited partner, (ii) the partnership agreement of each Partnership Subsidiary
that is a limited partnership is duly authorized, validly executed and delivered
by each partner thereto and (iii) the limited liability company agreement of
each Partnership Subsidiary that is a limited liability company is duly
authorized, validly executed and delivered by each member party thereto, and, in
each case (assuming in the case of the Operating Partnership the due
authorization, execution and delivery of the partnership agreement by each
limited partner other than the Company) each such partnership agreement or
limited liability company agreement will be a valid, legally binding and
enforceable in accordance with its terms immediately following each
Representation Date subject to (i) the effect of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws now or
hereafter in effect relating to or affecting the rights and remedies of
creditors and (ii) the effect of general principles of equity, whether
enforcement is considered in a proceeding in equity or at law, and the
discretion of the court before which any proceeding therefor may be brought. All
of the issued and outstanding shares of capital stock of the Company and each
Corporate Subsidiary, all of the outstanding units of general, limited and/or
preferred partner interests or membership interests of the Operating Partnership
and each Partnership Subsidiary will have been duly authorized and are validly
issued, fully paid and non-assessable; and (except as described in the
Prospectus) will be owned directly or indirectly (except in the case of the
Company) by the Company or the Operating Partnership, as the case may be, free
and clear of all security interests, liens and encumbrances (except for pledges
in connection with the loan agreements of the Company, the Operating Partnership
and the Subsidiaries), and all of the partnership or membership interests in
each Partnership Subsidiary will have been duly authorized and are validly
issued, fully paid, and (except as described in the Prospectus) will be owned
directly or indirectly by the Company or the Operating Partnership, free and
clear of all security interests, liens and encumbrances (except for pledges in
connection with the loan agreements of the Company, the Operating Partnership
and the Subsidiaries).
     (i) The financial statements, supporting schedules and related notes
included in, or incorporated by reference in, the Registration Statement, the
Prospectus and any Permitted Free Writing Prospectus comply in all material
respects with the requirements of the Act and the Exchange Act, as applicable,
and present fairly the consolidated financial condition of the entity or
entities or group presented or included therein, as of the respective dates
thereof, and its consolidated results of operations and cash flows for the
respective periods covered thereby, are all in conformity with generally
accepted accounting principles applied on a consistent basis throughout the
entire period involved, except as otherwise disclosed in the Prospectus. The
financial information and data included, or incorporated by reference in, in the
Registration Statement, the Prospectus and any Permitted Free Writing Prospectus
present fairly the information included or incorporated by reference therein and
have been prepared on a basis consistent, except as may be noted therein, with
that of the financial statements, schedules and notes included in, or
incorporated by reference in, the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus and the books and records of the respective
entity or entities or group presented or included therein. Except as otherwise
noted in the Registration Statement, the Prospectus and any Permitted Free
Writing Prospectus, pro forma and/or as

- 12 -



--------------------------------------------------------------------------------



 



adjusted financial information included in, or incorporated by reference in, the
Registration Statement, the Prospectus and any Permitted Free Writing Prospectus
have been prepared in accordance with the applicable requirements of the Act and
the American Institute of Certified Public Accountants (“AICPA”) guidelines with
respect to pro forma and as adjusted financial information, and include all
adjustments necessary to present fairly the pro forma and/or as adjusted
financial condition of the entity or entities or group presented or included
therein at the respective dates indicated and the results of operations and cash
flows for the respective periods specified. The Company’s and the Operating
Partnership’s respective ratio of combined fixed charges and preferred stock
dividends to earnings included in the Prospectus and in Exhibit 12.1 to the
Registration Statement has been calculated in compliance with Item 503(d) of
Regulation S-K of the Commission. No other financial statements (or schedules)
of the Company, the Operating Partnership and the Partnership Subsidiaries or
any predecessor of the Company and/or the Operating Partnership and the
Partnership Subsidiaries are required by the Act or the Exchange Act to be
included in the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus. PricewaterhouseCoopers LLP (the “Accountants”) who have
reported on such financial statements, schedules and related notes, are
independent registered public accountants with respect to the Company, the
Operating Partnership and the Partnership Subsidiaries with the applicable rules
and regulations adopted by the Commission and the Public Company Accounting
Oversight Board (United States) (“PCAOB”) and as required by the Act, and there
have been no disagreements with any accountants or “reportable events” (as
defined in Item 304 of Regulation S-K promulgated by the Commission) required to
be disclosed in the Prospectus or elsewhere pursuant to such Item 304 which have
not been so disclosed.
     (j) Subsequent to the respective dates as of which information is given in
the Registration Statement, the Prospectus and any Permitted Free Writing
Prospectus and prior to each Representation Date, (i) there has not been and
will not have been, except as set forth in or contemplated by the Registration
Statement, the Prospectus, any Permitted Free Writing Prospectus and this
Agreement, any change in the capitalization, long term or short term debt or in
the capital stock or equity of each of the Company, the Operating Partnership or
any of the Subsidiaries which would be material to the Company, the Operating
Partnership and the Subsidiaries considered as one enterprise (anything which
would be material to the Operating Partnership, the Company and the
Subsidiaries, considered as one enterprise, being hereinafter referred to as
“Material”), (ii) except as described in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus, neither the Operating
Partnership, the Company nor any of the Subsidiaries has incurred nor will any
of them incur any liabilities or obligations, direct or contingent, which would
be Material, nor has any of them entered into nor will any of them enter into
any transactions, other than pursuant to this Agreement and the transactions
referred to herein or as contemplated in the Registration Statement, the
Prospectus, any Permitted Free Writing Prospectus and this Agreement, which
would be Material, (iii) there has not been any change or development resulting
in a Material Adverse Effect, (iv) except for regular quarterly distributions on
the Company’s shares of Common Stock, and the dividends on, and any
distributions on redemption of, the shares of the Company’s (a) 6.236% Series F
Flexible Cumulative Redeemable Preferred Stock, (b) 7.236% Series G Flexible
Cumulative Redeemable Preferred Stock, (c) Series J Cumulative Redeemable
Preferred Stock, or (d) Series K Cumulative Redeemable Preferred Stock, the
Company has not paid or declared and will not pay or declare any dividends or
other distributions of any kind on any class of its capital stock,

- 13 -



--------------------------------------------------------------------------------



 



(v) except for distributions in connection with regular quarterly distributions
on partnership units, the Operating Partnership has not paid any distributions
of any kind on its partnership units and (vi) neither the Company, the Operating
Partnership nor their subsidiaries have any material contingent obligation that
is not disclosed in the Registration Statement, the Prospectus or any Permitted
Free Writing Prospectus.
     (k) None of the Company, the Operating Partnership or any of the
Subsidiaries is, or as of each Representation Date will be, required to be
registered under the Investment Company Act of 1940, as amended (the “1940
Act”).
     (l) To the knowledge of the Company or the Operating Partnership, after due
inquiry, except as set forth in the Registration Statement, the Prospectus and
any Permitted Free Writing Prospectus, there are no actions, suits, proceedings,
investigations or inquiries, pending or, after due inquiry, threatened against
or affecting the Operating Partnership, the Company or any of the Subsidiaries
or any of their respective officers or directors in their capacity as such or of
which any of their respective properties or assets or any Property is the
subject or bound, before or by any Federal or state court, commission,
regulatory body, administrative agency or other governmental body, domestic or
foreign, wherein an unfavorable ruling, decision or finding would reasonably be
expected to have a Material Adverse Effect.
     (m) The Company, the Operating Partnership and each of the Subsidiaries
(i) has, and at each Representation Date will have, (A) all governmental
licenses, permits, consents, orders, approvals and other authorizations
necessary to carry on its business as contemplated in the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus and are in
material compliance with such, and (B) complied in all material respects with
all laws, regulations and orders applicable to it or its business and (ii) are
not, and at each Representation Date will not be, in breach of or default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any indenture, mortgage, deed of trust, voting trust agreement,
loan agreement, bond, debenture, note agreement, lease, contract, joint venture
or partnership agreement or other agreement or instrument (collectively, a
“Contract or Other Agreement”) or under any applicable law, rule, order,
administrative regulation or administrative or court decree to which it is a
party or by which any of its other assets or properties or by which the
Properties are bound or affected, except where such default, breach or failure
will not, either singly or in the aggregate, have a Material Adverse Effect. To
the knowledge of the Operating Partnership, the Company and each of the
Subsidiaries, after due inquiry, no other party under any Material contract or
other agreement to which it is a party is in default thereunder, except where
such default will not have a Material Adverse Effect. None of the Operating
Partnership, the Company or any of the Subsidiaries is, nor at any
Representation Date will any of them be, in violation of any provision of its
articles of incorporation, by-laws, certificate of limited partnership,
partnership agreement or other organizational document, as the case may be.
     (n) No Material consent, approval, authorization or order of, or any filing
or declaration with, any court or governmental agency or body or any other
entity is required in connection with the offering, issuance or sale of the
Shares hereunder except such as have been obtained under the Act, the Exchange
Act and such as may be required under state securities, Blue Sky or real estate
syndication laws or the by-laws, the corporate financing rules or the

- 14 -



--------------------------------------------------------------------------------



 



conflict of interest rules of the Financial Industry Regulatory Authority
(“FINRA”) in connection with the purchase and distribution by the Agents of the
Shares or such as have been received prior to the date of this Agreement, and
except for the filing of this Agreement with the Commission as an exhibit to a
Form 8-K, which the Company agrees to make in a timely manner.
     (o) The Company and the Operating Partnership have full corporate or
partnership power, as the case may be, to enter into this Agreement and any
Terms Agreement. This Agreement has been, and any Terms Agreement will have
been, duly and validly authorized, executed and delivered by the Company and the
Operating Partnership, to the extent a party thereto, constitute a valid and
binding agreement of the Company and the Operating Partnership, and assuming due
authorization, execution and delivery by the Agents, and is enforceable against
the Operating Partnership in accordance with the terms hereof and thereof,
subject to (i) the effect of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights and remedies of creditors and (ii) the
effect of general principles of equity, whether enforcement is considered in a
proceeding in equity or at law, and the discretion of the court before which any
proceeding therefor may be brought. The execution, delivery and performance of
this Agreement or any Terms Agreement, and the consummation of the transactions
contemplated hereby and thereby, and compliance by each of the Company, the
Operating Partnership and the Subsidiaries with its obligations hereunder and
thereunder to the extent each is a party thereto, will not result in the
creation or imposition of any lien, charge or encumbrance upon any of the assets
or properties of the Operating Partnership, the Company or any of the
Subsidiaries pursuant to the terms or provisions of, or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or give any other party a right to terminate any of its obligations under, or
result in the acceleration of any obligation under, (a) the certificate of
incorporation, by-laws, certificate of limited partnership, partnership
agreement or other organizational documents of the Operating Partnership, the
Company or any of the Subsidiaries, (b) any Contract or Other Agreement to which
the Company, the Operating Partnership or any of the Subsidiaries is a party or
by which the Company, the Operating Partnership or any of the Subsidiaries or
any of their assets or properties are bound or affected, or violate or conflict
with (c) any judgment, ruling, decree, order, statute, rule or regulation of any
court or other governmental agency (foreign or domestic) or body applicable to
the business or properties of the Operating Partnership, the Company or any of
the Subsidiaries or to the Properties, in each case (other than with respect to
subclause (a) of this sentence as it applies to the Company, the Operating
Partnership and their significant subsidiaries (as defined in Section 6(i))
except for liens, charges, encumbrances, breaches, violations, defaults, rights
to terminate or accelerate obligations, or conflicts, the imposition or
occurrence of which would not have a Material Adverse Effect.
     (p) As of each Representation Date, the Company, the Operating Partnership
and each of the Subsidiaries will have good and marketable title to all
properties and assets described in the Registration Statement, the Prospectus
and any Permitted Free Writing Prospectus as owned by it, free and clear of all
liens, encumbrances, claims, security interests and defects, except such as are
described in the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus, or such as secure the loan facilities of the Operating
Partnership, the Company and the Subsidiaries, or would not result in a Material
Adverse Effect.

- 15 -



--------------------------------------------------------------------------------



 



     (q) The Company is subject to the reporting requirements of either
Section 13 or Section 15(d) of the Exchange Act and files reports with the
Commission on EDGAR.
     (r) To the knowledge of the Company: (i) no lessee of any portion of the
Properties is in default under any of the leases governing such Properties and
there is no event which, but for the passage of time or the giving of notice, or
both, would constitute a default under any of such leases, except in each case
such defaults that would not have a Material Adverse Effect; (ii) the current
use and occupancy of each of the Properties complies in all material respects
with all applicable codes and zoning laws and regulations, except for such
failures to comply which would not individually or in the aggregate have a
Material Adverse Effect; and (iii) there is no pending or threatened
condemnation, zoning change, environmental or other proceeding or action that
will in any material respect affect the size of, use of, improvements on,
construction on, or access to the Properties except such proceedings or actions
that would not have a Material Adverse Effect.
     (s) The Operating Partnership, the Company and the Partnership Subsidiaries
have property, title, casualty and liability insurance in favor of the Operating
Partnership, the Company or the Partnership Subsidiaries with respect to each of
the Properties, in an amount and on such terms as is reasonable and customary
for businesses of the type conducted by the Operating Partnership, the Company
and the Partnership Subsidiaries except in such instances where the tenant is
carrying such insurance or the tenant is self-insuring such risks.
     (t) Except as disclosed in the Registration Statement, the Prospectus and
any Permitted Free Writing Prospectus, and except for activities, conditions,
circumstances or matters that would not have a Material Adverse Effect, (i) to
the knowledge of the Company and the Subsidiaries, after due inquiry, the
operations of the Operating Partnership, the Company and the Subsidiaries are in
compliance with all Environmental Laws (as defined below) and all requirements
of applicable permits, licenses, approvals and other authorizations issued
pursuant to Environmental Laws; (ii) to the knowledge of the Operating
Partnership, the Company and the Subsidiaries, after due inquiry, none of the
Operating Partnership, the Company or the Subsidiaries has caused or suffered to
occur any Release (as defined below) of any Hazardous Substance (as defined
below) into the Environment (as defined below) on, in, under or from any
Property, and no condition exists on, in, under or adjacent to any Property that
could reasonably be expected to result in the incurrence of liabilities under,
or any violations of, any Environmental Law or give rise to the imposition of
any Lien (as defined below), under any Environmental Law; (iii) none of the
Operating Partnership, the Company or the Subsidiaries has received any written
notice of a claim under or pursuant to any Environmental Law or under common law
pertaining to Hazardous Substances on, in, under or originating from any
Property; (iv) none of the Operating Partnership, the Company or the
Subsidiaries has actual knowledge of, or received any written notice from any
Governmental Authority (as defined below) claiming, any violation of any
Environmental Law or a determination to undertake and/or request the
investigation, remediation, clean-up or removal of any Hazardous Substance
released into the Environment on, in, under or from any Property; and (v) no
Property is included or, to the knowledge of the Operating Partnership, the
Company or the Subsidiaries, after due inquiry, proposed for inclusion on the
National Priorities List issued pursuant to CERCLA (as defined below) by the
United States Environmental Protection Agency (the “EPA”), or included on the
Comprehensive Environmental Response, Compensation, and Liability Information
System

- 16 -



--------------------------------------------------------------------------------



 



database maintained by the EPA, and none of the Operating Partnership, the
Company or the Subsidiaries has actual knowledge that any Property has otherwise
been identified in a published writing by the EPA as a potential CERCLA removal,
remedial or response site or, to the knowledge of the Company and its
Subsidiaries, is included on any similar list of potentially contaminated sites
pursuant to any other Environmental Law.
     As used herein, “Hazardous Substance” shall include any hazardous
substance, hazardous waste, toxic substance, pollutant or hazardous material,
including, without limitation, oil, petroleum or any petroleum-derived substance
or waste, asbestos or asbestos-containing materials, PCBs, pesticides,
explosives, radioactive materials, dioxins, urea formaldehyde insulation or any
constituent of any such substance, pollutant or waste which is subject to
regulation under any Environmental Law (including, without limitation, materials
listed in the United States Department of Transportation Optional Hazardous
Material Table, 49 C.F.R. § 172.101, or in the EPA’s List of Hazardous
Substances and Reportable Quantities, 40 C.F.R. Part 302); “Environment” shall
mean any surface water, drinking water, ground water, land surface, subsurface
strata, river sediment, buildings, structures, and ambient, workplace and indoor
and outdoor air; “Environmental Law” shall mean the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.) (“CERCLA”), the Resource Conservation and Recovery Act of 1976, as
amended (42 U.S.C. § 6901, et seq.), the Clean Air Act, as amended (42 U.S.C. §
7401, et seq.), the Clean Water Act, as amended (33 U.S.C. § 1251, et seq.), the
Toxic Substances Control Act, as amended (15 U.S.C. § 2601, et seq.), the
Occupational Safety and Health Act of 1970, as amended (29 U.S.C. § 651, et
seq.), the Hazardous Materials Transportation Act, as amended (49 U.S.C. § 1801,
et seq.), and all other federal, state and local laws, ordinances, regulations,
rules and orders relating to the protection of the environment or of human
health from environmental effects; “Governmental Authority” shall mean any
federal, state or local governmental office, agency or authority having the duty
or authority to promulgate, implement or enforce any Environmental Law; “Lien”
shall mean, with respect to any Property, any mortgage, deed of trust, pledge,
security interest, lien, encumbrance, penalty, fine, charge, assessment,
judgment or other liability in, on or affecting such Property; and “Release”
shall mean any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, emanating or disposing of
any Hazardous Substance into the Environment, including, without limitation, the
abandonment or discard of barrels, containers, tanks (including, without
limitation, underground storage tanks) or other receptacles containing or
previously containing and containing a residue of any Hazardous Substance.
     None of the environmental consultants which prepared environmental and
asbestos inspection reports with respect to any of the Properties was employed
for such purpose on a contingent basis or has any substantial interest in the
Operating Partnership, the Company or any of the Subsidiaries, and none of them
nor any of their directors, officers or employees is connected with the
Operating Partnership, the Company or any of the Subsidiaries as a promoter,
selling agent, voting trustee, director, officer or employee.
     (u) The Company, the Operating Partnership and the Subsidiaries are
organized and operate in a manner so that the Company qualifies as a real estate
investment trust (“REIT”) under Sections 856 through 860 of the Internal Revenue
Code of 1986, as amended (the “Code”) and the Company has elected to be taxed as
a REIT under the Code commencing with the

- 17 -



--------------------------------------------------------------------------------



 



taxable year ended December 31, 1994. The Company, the Operating Partnership and
the Subsidiaries intend to continue to be organized and operate so that the
Company shall qualify as a REIT for the foreseeable future, unless the Company’s
board of directors determines that it is no longer in the best interests of the
Company to be so qualified.
     (v) Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Code) would have any liability (each, a “Plan”) has been
maintained in compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to ERISA and
the Code, except for noncompliance that could not reasonably be expected to
result in material liability to the Company or its subsidiaries; (ii) no
prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan excluding
transactions effected pursuant to a statutory or administrative exemption that
could reasonably be expected to result in a material liability to the Company or
its subsidiaries; (iii) for each Plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA, as applicable, has been
satisfied (without taking into account any waiver thereof or extension of any
amortization period) and is reasonably expected to be satisfied in the future
(without taking into account any waiver thereof or extension of any amortization
period); (iv) the fair market value of the assets of each Plan equal the present
value of all benefits accrued under such Plan; (v) no “reportable event” (within
the meaning of Section 4043(c) of ERISA) has occurred or is reasonably expected
to occur that either has resulted, or could reasonably be expected to result, in
material liability to the Company or its subsidiaries; (vi) neither the Company
nor any member of the Controlled Group has incurred, nor reasonably expects to
incur, any liability under Title IV of ERISA (other than contributions to the
Plan or premiums to the PBGC, in the ordinary course and without default) in
respect of a Plan (including a “multiemployer plan,” within the meaning of
Section 4001(a)(3) of ERISA); and (vii) there is no pending audit or
investigation by the Internal Revenue Service, the U.S. Department of Labor, the
Pension Benefit Guaranty Corporation or any other governmental agency or any
foreign regulatory agency with respect to any Plan that could reasonably be
expected to result in material liability to the Company or its subsidiaries.
     (w) Neither the Company nor any member of its Controlled Group maintains,
sponsors, contributes to, or has had any liability with respect to an employee
pension benefit plan subject to the provisions of Title IV of ERISA.
     (x) There is no material document or contract of a character required to be
described or referred to in the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus or to be filed as an exhibit to the
Registration Statement which is not described or filed as required therein,
except for the filing of this Agreement with the Commission as an exhibit to a
Form 8-K, which the Company agrees to make in a timely manner, and the
descriptions thereof or references thereto in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus are accurate in all material
respects.

- 18 -



--------------------------------------------------------------------------------



 



     (y) None of the Operating Partnership, the Company or any of the
Subsidiaries is involved in any labor dispute nor, to the knowledge of the
Operating Partnership, the Company or the Subsidiaries, after due inquiry, is
any such dispute threatened which would be Material.
     (z) The Operating Partnership, the Company and the Subsidiaries own, or are
licensed or otherwise have the full exclusive right to use, all material
trademarks and trade names which are used in or necessary for the conduct of
their respective businesses as described in the Prospectus. To the knowledge of
the Company or the Operating Partnership, no claims have been asserted by any
person to the use of any such trademarks or trade names or challenging or
questioning the validity or effectiveness of any such trademark or trade name.
The use, in connection with the business and operations of the Operating
Partnership, the Company and the Subsidiaries, of such trademarks and trade
names does not, to the Company’s or the Operating Partnership’s knowledge,
infringe on the rights of any person.
     (aa) Each of the Operating Partnership, the Company and the Subsidiaries
has filed all federal, state, local and foreign income tax returns which have
been required to be filed (except in any case in which the failure to so file
would not result in a Material Adverse Effect) and has paid all taxes required
to be paid and any other assessment, fine or penalty levied against it, to the
extent that any of the foregoing would otherwise be delinquent, except, in all
cases, for any such tax, assessment, fine or penalty that is being contested in
good faith and except in any case in which the failure to so pay would not
result in a Material Adverse Effect.
     (bb) The Operating Partnership and each of the Partnership Subsidiaries is
properly treated as a partnership for U.S. federal income tax purposes and not
as a “publicly traded partnership” taxable as a corporation for U.S. federal
income tax purposes.
     (cc) No relationship, direct or indirect, exists between or among the
Company, the Operating Partnership or the Subsidiaries on the one hand, and the
directors, officers, stockholders, customers or suppliers of the Company, the
Operating Partnership or the Subsidiaries on the other hand, which is required
by the Act to be described in the Registration Statement, the Prospectus and any
Permitted Free Writing Prospectus which is not so described in such documents.
     (dd) The Company has not taken and will not take, directly or indirectly,
any action designed to, or that might be reasonably expected to, cause or result
in stabilization or manipulation of the price of the Shares, and the Company and
the Operating Partnership have not distributed and have agreed not to distribute
any prospectus or other offering material in connection with the offering and
sale of the Shares other than the Prospectus, any preliminary prospectus filed
with the Commission or other material permitted by the Act (which were disclosed
to you and your counsel).
     (ee) The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets, financial and
corporate books and records is permitted only in accordance with management’s
general or specific

- 19 -



--------------------------------------------------------------------------------



 



authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
     (ff) Any certificate or other document signed by any officer or authorized
representative of the Operating Partnership, the Company or any Subsidiary, and
delivered to JPMS or to counsel for JPMS in connection with the sale of the
Shares shall be deemed a representation and warranty by such entity or person,
as the case may be, to JPMS as to the matters covered thereby.
     (gg) The Registration Statement has been declared effective by the
Commission under the Act; no stop order suspending the effectiveness of the
Registration Statement or any part thereof has been issued and no proceeding for
that purpose has been instituted, or to the knowledge of the Company or the
Operating Partnership, threatened by the Commission or by the state securities
authority of any jurisdiction. No order preventing or suspending the use of the
Prospectus or any preliminary prospectus has been issued and no proceeding for
that purpose has been instituted or, to the knowledge of the Company, threatened
by the Commission or by the state securities authority of any jurisdiction.
     (hh) Except for contracts, agreements or understandings entered into in
connection with the transfer of properties or other assets to the Operating
Partnership, there are no contracts, agreements or understandings between the
Company and any person granting such person the right to require the Company to
include any Common Stock owned or to be owned by such person in the offering
contemplated by this Agreement.
     (ii) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 under the Exchange Act),
which (i) are designed to ensure that material information relating to the
Company, including its consolidated subsidiaries, is made known to each of the
Company’s principal executive officer and principal financial officer by others
within those entities, particularly during the period which the Company’s
quarterly report on Form 10-Q for the quarter ended March 31, 2010 was prepared;
(ii) have been evaluated for effectiveness as of the date of the filing of the
Prospectus Supplement with the Commission; and (iii) are effective in all
material respects to perform the functions for which they were established,
except where a failure to be so effective will not have a Material Adverse
Effect.
     (jj) Based on its evaluation of its internal controls over financial
reporting at December 31, 2009, the Company, the Operating Partnership and their
subsidiaries are not aware of (i) any significant deficiency or material
weakness in the design or operation of internal control over financial reporting
which are reasonably likely to adversely affect the Company’s ability to record,
process, summarize and report financial information; or (ii) any fraud, whether
or not material, that involves management or other employees who have a
significant role in the Company’s internal control over financial reporting.
Since the date of the most recent evaluation of such disclosure controls and
procedures, there have been no changes in internal controls over financial
reporting of the Company, the Operating Partnership or their subsidiaries or in
other factors that has materially affected, or is reasonably likely to
materially affect, the Company, the Operating Partnership or their subsidiaries’
internal control over financial reporting.

- 20 -



--------------------------------------------------------------------------------



 



     (kk) There is and has been no failure on the part of the Operating
Partnership or any of the Operating Partnership’s directors or officers, in
their capacities as such, to comply with any provision of the Sarbanes Oxley Act
of 2002 and the rules and regulations promulgated in connection therewith (the
“Sarbanes Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications.
     (ll) Neither the Company, the Operating Partnership, nor any of the
Subsidiaries nor, to the knowledge of the Company and the Operating Partnership,
any director, officer, agent, employee or other person associated with or acting
on behalf of the Company and the Operating Partnership or any of the
Subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.
     (mm) The operations of the Company, the Operating Partnership and the
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of the
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company and the Operating Partnership, threatened.
     (nn) None of the Company, the Operating Partnership, any of the
Subsidiaries or, to the knowledge of the Company and the Operating Partnership,
any director, officer, agent, employee or affiliate of the Company or any of the
Subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not, directly or indirectly, use the proceeds of
the offering of the Shares hereunder or under any Terms Agreement, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.
     (oo) No Subsidiary of the Company is currently prohibited, directly or
indirectly, under any agreement or other instrument to which it is a party or is
subject, from paying any dividends to the Company, from making any other
distribution on such Subsidiary’s capital stock, from repaying to the Company
any loans or advances to such Subsidiary from the Company or from transferring
any of such subsidiary’s properties or assets to the Company or any other
Subsidiary of the Company.
     (pp) Neither the Company, the Operating Partnership, nor any of the
Subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement) that would give rise to a valid claim against
the Company, the Operating Partnership or any of

- 21 -



--------------------------------------------------------------------------------



 



the Subsidiaries or any Agent for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Shares.
     (qq) Nothing has come to the attention of the Company or the Operating
Partnership that has caused the Company or the Operating Partnership to believe
that the statistical and market-related data included in the Registration
Statement, the Prospectus and any Permitted Free Writing Prospectus is not based
on or derived from sources that are reliable and accurate in all material
respects.
     (rr) The Common Stock is an “actively-traded security” excepted from the
requirements of Rule 101 of Regulation M under the Exchange Act by
Rule 101(c)(1) thereunder.
     (ss) With respect to the stock options (the “Stock Options”) granted
pursuant to the stock-based compensation plans of the Company, the Operating
Partnership and their subsidiaries (the “Company Stock Plans”), (i) each Stock
Option intended to qualify as an “incentive stock option” under Section 422 of
the Code so qualifies, (ii) each grant of a Stock Option was duly authorized no
later than the date on which the grant of such Stock Option was by its terms to
be effective (the “Grant Date”) by all necessary corporate action, including, as
applicable, approval by the board of directors of the Company (or a duly
constituted and authorized committee thereof) and any required stockholder
approval by the necessary number of votes or written consents, and the award
agreement governing such grant (if any) was duly executed and delivered by each
party thereto, (iii) each such grant was made in accordance with the terms of
the Company Stock Plans, the Exchange Act and all other applicable laws and
regulatory rules or requirements, including the rules of the NYSE and any other
exchange on which Company securities are traded, and (iv) each such grant was
properly accounted for in accordance with generally accepted accounting
principles in the financial statements (including the related notes) of the
Company and, if required, disclosed in the Company’s filings with the Commission
in accordance with the Exchange Act and all other applicable laws. The Company
has not knowingly granted, and there is no and has been no policy or practice of
the Company of granting, Stock Options prior to, or otherwise coordinating the
grant of Stock Options with, the release or other public announcement of
material information regarding the Company or its subsidiaries or their results
of operations or prospects.
     (tt) No forward-looking statement (within the meaning of Section 27A of the
Act and Section 21E of the Exchange Act) contained or incorporated by reference
in the Registration Statement, the Prospectus or any Permitted Free Writing
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.
     (uu) The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act, and the Company has taken no action designed to, or likely to have
the effect of, terminating the registration of the Common Stock under the
Exchange Act or delisting the Common Stock from the NYSE, nor has the Company
received any notification that the Commission or the NYSE is contemplating
terminating such registration or listing. The outstanding shares of the Common
Stock have been approved for listing and the Shares being sold hereunder have
been approved for listing, subject only to official notice of issuance, on the
NYSE.

- 22 -



--------------------------------------------------------------------------------



 



     4. Certain Covenants of the Company and the Operating Partnership. The
Company and the Operating Partnership, jointly and severally, hereby agree with
JPMS as follows:
     (a) For so long as the delivery of a prospectus is required (whether
physically or through compliance with Rule 172 under the Act or any similar
rule) in connection with the offering or sale of Shares, before using or filing
any Permitted Free Writing Prospectus and before amending or supplementing the
Registration Statement or the Prospectus (in each case, other than due to the
filing of an Incorporated Document), to furnish to JPMS a copy of each such
proposed Permitted Free Writing Prospectus, amendment or supplement within a
reasonable period of time before filing any such Permitted Free Writing
Prospectus, amendment or supplement with the Commission and the Company will not
use or file any such Permitted Free Writing Prospectus or file any such proposed
amendment or supplement to which JPMS reasonably objects, unless the Company’s
legal counsel has advised the Company that use or filing of such document is
required by law.
     (b) As promptly as practicable after the close of each of the Company’s
fiscal quarters, to prepare a Prospectus Supplement, with respect to any Shares
sold by the Company pursuant to this Agreement in a form previously approved by
JPMS and to file such Prospectus Supplement pursuant to Rule 424(b) under the
Act (and within the time periods required by Rule 424(b) and Rules 430A, 430B or
430C under the Act) and to file any Permitted Free Writing Prospectus to the
extent required by Rule 433 under the Act and to provide copies of the
Prospectus and such Prospectus Supplement and each Permitted Free Writing
Prospectus (to the extent not previously delivered or filed on EDGAR) to JPMS
via e-mail in “.pdf” format on such filing date to an e-mail account designated
by JPMS and, at JPMS’s request, to also furnish copies of the Prospectus and
such Prospectus Supplement to each exchange or market on which sales were
effected as may be required by the rules or regulations of such exchange or
market.
     (c) To file promptly all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act for so long as the
delivery of a prospectus is required (whether physically or through compliance
with Rule 172 under the Act or any similar rule) in connection with the offering
or sale of the Shares, and during such same period to advise JPMS, promptly
after the Company receives notice thereof, (i) of the time when any amendment to
the Registration Statement has been filed or has become effective or any
supplement to the Prospectus or any Permitted Free Writing Prospectus or any
amended Prospectus has been filed with the Commission; (ii) of the issuance by
the Commission of any stop order or any order preventing or suspending the use
of any prospectus relating to the Shares or the initiation or threatening of any
proceeding for that purpose, pursuant to Section 8A of the Act; (iii) of the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction, of the initiation or threatening of any proceeding for any such
purpose; (iv) of any request by the Commission for the amendment of the
Registration Statement or the amendment or supplementation of the Prospectus or
for additional information; (v) of the occurrence of any event as a result of
which the Prospectus or any Permitted Free Writing Prospectus as then amended or
supplemented includes any untrue statement of a material fact or omits to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances existing when the
Prospectus or any such Permitted Free Writing

- 23 -



--------------------------------------------------------------------------------



 



Prospectus is delivered to a purchaser, not misleading; and (vi) of the receipt
by the Company of any notice of objection of the Commission to the use of the
Registration Statement or any post-effective amendment thereto.
     (d) In the event of the issuance of any such stop order or of any such
order preventing or suspending the use of any such prospectus or suspending any
such qualification to use promptly its commercially reasonable efforts to obtain
its withdrawal.
     (e) To furnish such information as may be required and otherwise to
cooperate in qualifying the Shares for offering and sale under the securities or
blue sky laws of such states as JPMS may reasonably designate and to maintain
such qualifications in effect so long as required for the distribution of the
Shares; provided that the Company shall not be required to qualify as a foreign
corporation, become a dealer of securities, or become subject to taxation in, or
to consent to the service of process under the laws of, any such state (except
service of process with respect to the offering and sale of the Shares); and to
promptly advise JPMS of the receipt by the Company of any notification with
respect to the suspension of the qualification of the Shares for sale in any
jurisdiction or the initiation of any proceeding for such purpose.
     (f) To make available to JPMS at its offices in New York City, without
charge, as soon as reasonably practicable after the Registration Statement
becomes effective, and thereafter from time to time to furnish to JPMS, as many
copies of the Prospectus and the Prospectus Supplement (or of the Prospectus or
Prospectus Supplement as amended or supplemented if the Company shall have made
any amendments or supplements thereto and documents incorporated by reference
therein after the effective date of the Registration Statement) and each
Permitted Free Writing Prospectus as JPMS may reasonably request for so long as
the delivery of a prospectus is required (whether physically or through
compliance with Rule 172 under the Act or any similar rule); and for so long as
this Agreement is in effect, the Company will prepare and file promptly such
amendment or amendments to the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus as may be necessary to comply with the
requirements of Section 10(a)(3) of the Act.
     (g) To furnish or make available to JPMS during the term of this Agreement
and for a period of two years thereafter (i) copies of any reports or other
communications which the Company shall send to its stockholders or shall from
time to time publish or publicly disseminate and (ii) copies of all annual,
quarterly and current reports filed with the Commission on Forms 10-K, 10-Q and
8-K, or such other similar form as may be designated by the Commission, and to
furnish to JPMS from time to time during the term of this Agreement such other
information as JPMS may reasonably request regarding the Company, the Operating
Partnership or their subsidiaries, in each case as soon as such reports,
communications, documents or information becomes available or promptly upon the
request of JPMS, as applicable; provided, however, that the Company, the
Operating Partnership and their subsidiaries shall have no obligation to provide
JPMS with any document filed on EDGAR or included on the Company’s Internet
website.
     (h) If, at any time during the term of this Agreement, any event shall
occur or condition shall exist as a result of which it is necessary in the
reasonable opinion of counsel for JPMS or counsel for the Company, to further
amend or supplement the Prospectus or any

- 24 -



--------------------------------------------------------------------------------



 



Permitted Free Writing Prospectus as then amended or supplemented in order that
the Prospectus or any such Permitted Free Writing Prospectus will not include an
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein not
misleading, in light of the circumstances existing at the time the Prospectus or
any such Permitted Free Writing Prospectus is delivered to a purchaser, or if it
shall be necessary, in the reasonable opinion of either such counsel, to amend
or supplement the Registration Statement, the Prospectus or any Permitted Free
Writing Prospectus in order to comply with the requirements of the Act, in the
case of such a determination by counsel to the Company, immediate notice shall
be given, and confirmed in writing, to JPMS to cease the solicitation of offers
to purchase the Shares in JPMS’s capacity as agent, and, in either case, the
Company will promptly prepare and file with the Commission such amendment or
supplement, whether by filing documents pursuant to the Act, the Exchange Act or
otherwise, as may be necessary to correct such untrue statement or omission or
to make the Registration Statement, the Prospectus or any such Permitted Free
Writing Prospectus comply with such requirements.
     (i) To make generally available to the Company’s stockholders as soon as
reasonably practicable but not later than 40 days after the close of the period
covered thereby (75 days) in the event the close of such period is the close of
the Company’s fiscal year), an earnings statement (in form complying with the
provisions of Rule 158 of the Act) covering a period of at least twelve months
after the effective date of the Registration Statement (but in no event
commencing later than 75 days after such date) which shall satisfy the
provisions of Section 11(a) of the Act, and, if required by Rule 158 of the act,
to file such statement as an exhibit to the next periodic report required to be
filed by the Company under the Exchange Act covering the period when such
earning statement is released.
     (j) To apply the net proceeds from the sale of the Shares in the manner
described in the Registration Statement or the Prospectus under the caption “Use
of Proceeds.”
     (k) Not to, and to cause its subsidiaries not to, take, directly or
indirectly, any action designed to cause or result in, or that constitutes or
might reasonably be expected to constitute, the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Shares; provided that nothing herein shall prevent the Company from filing or
submitting reports under the Exchange Act or issuing press releases in the
ordinary course of business.
     (l) The Company will use its best efforts to continue to qualify as a REIT
under Sections 856 through 860 of the Code, unless the Company’s board of
directors determines that it is no longer in the best interests of the Company
to be so qualified.
     (m) (i) Except as otherwise agreed between the Company and JPMS, to pay all
costs, expenses, fees and taxes in connection with (i) the preparation and
filing of the Registration Statement, the Prospectus, any Permitted Free Writing
Prospectus and any amendments or supplements thereto, and the printing and
furnishing of copies of each thereof to JPMS and to dealers (including costs of
mailing and shipment), (ii) the registration, issue and delivery of the Shares
to JPMS, (iii) the producing, word processing and/or printing of this Agreement,
any powers of Attorney and any closing documents (including compilations
thereof) and the reproduction and/or printing and furnishing of copies of each
thereof to JPMS

- 25 -



--------------------------------------------------------------------------------



 



(including costs of mailing and shipment), (iv) the qualification of the Shares
for offering and sale under state laws and the determination of their
eligibility for investment under state law as aforesaid (including the
reasonable legal fees and filing fees and other disbursements of counsel to the
Agents in connection therewith) and the printing and furnishing of copies of any
blue sky surveys or legal investment surveys to JPMS, (v) the listing of the
Shares on the Exchange and any registration thereof under the Exchange Act, (vi)
any filing for review of the public offering of the Shares by FINRA, (vii) the
fees and disbursements of counsel to the Company and of the Company’s
independent registered public accounting firm and (viii) the performance of the
Company’s other obligations hereunder; provided that JPMS shall be responsible
for any transfer taxes on resale of Shares by it, any costs and expenses
associated with the sale and marketing of the Shares, and legal costs of JPMS
other than as specifically provided in (iv) above.
     (ii) If this Agreement is terminated (A) by the Company in accordance with
the provisions of Section 8(a) hereof at any time prior to the offer and sale of
Shares with an aggregate Gross Sales Price of $25,000,000 sold under this
Agreement or any Terms Agreement, Alternative Distribution Agreement or
Alternative Terms Agreement or (B) in accordance with provisions of Section 8(b)
hereof at December 31, 2010, and prior to the offer and sale of Shares with an
aggregate Gross Sales Price of $25,000,000 sold under this Agreement or any
Terms Agreement, Alternative Distribution Agreement or Alternative Terms
Agreement, to reimburse JPMS for all of their reasonable out-of-pocket expenses
(including the reasonable and documented fees and disbursements of a single
counsel to JPMS) incurred by them in connection with the offering contemplated
by this Agreement; provided, that the Company will not be obligated to reimburse
any expenses pursuant to this Section 4(m)(ii) in excess of $125,000.
     (n) With respect to the offering(s) contemplated hereby, that the Company
will not offer shares of its Common Stock or any other securities convertible
into or exchangeable or exercisable for shares of the Common Stock in a manner
that violates the Act; the Company will not distribute any offering material in
connection with the offer and sale of the Shares, other than the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus and other
materials permitted by the Act or the rules and regulations promulgated
thereunder.
     (o) During each period commencing on the date of each Transaction Notice
and ending after the close of business on the Settlement Date for the related
Agency Transaction, the Company will not (i) offer, pledge, announce the
intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or otherwise transfer or dispose of, directly or indirectly,
any shares of its Common Stock or any securities convertible into or exercisable
or exchangeable for such shares or (ii) enter into any swap or other agreement
that transfers, in whole or in part, any of the economic consequences of
ownership of such shares, whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of shares or such other
securities, in cash or otherwise, without the prior written consent of JPMS,
except with respect to Shares to be sold hereunder or under any Terms Agreement,
Alternative Distribution Agreement, or Alternative Terms Agreement, issuances of
Shares pursuant to the conversion or exchange of convertible or exchangeable
securities pursuant to the contractual terms of those securities or the exercise
of warrants or options or vesting of restricted stock units, in each case
outstanding on the date hereof, sales of Common Stock under the Company’s
Dividend Reinvestment and Direct Stock

- 26 -



--------------------------------------------------------------------------------



 



Purchase Plan, grants of Common Stock, employee stock options or restricted
stock units pursuant to the terms of a plan in effect on the date hereof,
issuances of Shares pursuant to the exercise of such options or the exercise of
any other employee stock options outstanding on the date hereof. Any lock-up
provisions relating to a Principal Transaction shall be set forth in the
applicable Terms Agreement.
     (p) The Company will, pursuant to reasonable procedures developed in good
faith, retain copies of each Permitted Free Writing Prospectus that is not filed
with the Commission in accordance with Rule 433 under the Act.
     (q) To use its commercially reasonable efforts to cause the Shares to be
listed on the Exchange.
     (r) That it consents to JPMS trading in the Common Stock for JPMS’s own
account and for the account of its clients at the same time as sales of the
Shares occur pursuant to this Agreement.
     5. Execution of Agreement. JPMS’s obligation to execute and deliver this
Agreement shall be subject to the satisfaction of the following conditions in
connection with and on the date of the execution of this Agreement:
     (a) the Company shall have delivered to JPMS:
          (i) an officer’s certificate signed by two of its executive officers
certifying as to the matters set forth in Exhibit C hereto;
          (ii) opinions and negative assurance letter of Barack Ferrazzano
Kirshbaum & Nagelberg LLP, counsel for the Company, addressed to JPMS and dated
the date of this Agreement, in the form of Exhibits D-1, D-2 and D-3 hereto. In
giving its opinion, such counsel may rely (i) as to all matters of fact, upon
representations, statements or certificates of public officials and statements
of officers, directors, partners, employees and representatives of and
accountants for each of the Company and its Subsidiaries, (ii) as to matters of
Maryland law, on the opinion of McGuireWoods LLP, Baltimore, Maryland, and
(iii) as to the good standing and qualification of the Company and the Operating
Partnership to do business in any state or jurisdiction, upon certificates of
appropriate government officials and letters from Corporation Service Company,
copies of which have been furnished to you;
          (iii) an opinion of McGuireWoods LLP, special Maryland counsel to the
Company, addressed to JPMS and dated the date of this Agreement, in the form of
Exhibit E hereto;
          (iv) a “comfort” letter of PricewaterhouseCoopers LLP, addressed to
the Agents and dated the date of this Agreement, addressing such matters as the
Agents may reasonably request;
          (v) evidence reasonably satisfactory to JPMS and its counsel that the
Shares have been approved for listing on the Exchange, subject only to notice of
issuance on or before the date hereof;

- 27 -



--------------------------------------------------------------------------------



 



          (vi) resolutions duly adopted by the Company’s board of directors, and
certified by an officer of the Company, authorizing the Company’s execution of
this Agreement and the consummation by the Company of the transactions
contemplated hereby, including the issuance of the Shares; and
          (vii) such other documents as JPMS shall reasonably request; and
     (b) JPMS shall have received an opinion and negative assurance letter of
Clifford Chance US LLP, counsel to the Agents, addressed to the Agents and dated
the date of this Agreement, addressing such matters as the Agents may reasonably
request. In giving its opinion, such counsel may rely (A) as to matters of
Maryland law, on the opinion of McGuireWoods LLP, Baltimore, Maryland, which
opinion shall be in form and substance reasonably satisfactory to counsel for
the Agents and (B) as to the good standing and qualification of the Company, the
Corporate Subsidiaries and the Partnership Subsidiaries to do business in any
state or jurisdiction, upon certificates of appropriate governmental officials
or opinions of counsel in such jurisdictions.
     6. Additional Covenants of the Company and the Operating Partnership. The
Company and the Operating Partnership, jointly and severally, further covenant
and agree with JPMS as follows:
     (a) Each acceptance of a Transaction Notice by the Company and each
execution and delivery by the Company of a Terms Agreement shall be deemed to be
(i) an affirmation that the representations, warranties and agreements of the
Company and the Operating Partnership herein contained and contained in any
certificate delivered to JPMS pursuant hereto are true and correct at such Time
of Acceptance or the date of such Terms Agreement, as the case may be, and
(ii) an undertaking that such representations, warranties and agreements will be
true and correct on any applicable Time of Sale and Settlement Date, as though
made at and as of each such time (it being understood that such representations,
warranties and agreements shall relate to the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus as amended and supplemented
to the time of such Transaction Notice or Terms Agreement, as the case may be).
     (b) Each time that (i) the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus shall be amended or supplemented (including,
except as noted in the proviso at the end of this Section 6(b), by the filing of
any Incorporated Document, but excluding any prospectus supplement filed
pursuant to Section 4(b) hereof), (ii) there is a Principal Settlement Date
pursuant to a Terms Agreement, or (iii) otherwise as JPMS shall reasonably
request, provided that JPMS shall not make such a request during periods that
the Company is not proposing Agency Transactions to JPMS (each date referred to
clauses (i), (ii) and (iii) above, a “Bring-Down Delivery Date”), the Company
shall, unless JPMS agrees otherwise, furnish or cause to be furnished to JPMS a
certificate, dated and delivered as of the applicable Bring-Down Delivery Date,
of the same tenor as the certificate referred to in Section (a)(i) hereof,
modified as necessary to relate to the Registration Statement, the Prospectus or
any Permitted Free Writing Prospectus as amended and supplemented to the time of
delivery of such certificate, or, in lieu of such certificate, a certificate to
the effect that the statements contained in the certificate referred to in
Section 5(a)(i) hereof furnished to JPMS are true and correct as of such
Bring-Down Delivery Date as though made at and as of such date (except that such
statements shall be

- 28 -



--------------------------------------------------------------------------------



 



deemed to relate to the Registration Statement, the Prospectus or any Permitted
Free Writing Prospectus as amended and supplemented to the time of delivery of
such certificate); provided, however, that the filing of a Current Report on
Form 8-K will not constitute a Bring-Down Delivery Date unless (A) (x) such
Current Report on Form 8-K is filed at any time during which either a
Transaction Notice is binding and the Company has not suspended the use thereof
(and prior to the settlement of the Shares specified therein) or a prospectus
relating to the Shares is required to be delivered under the Act and (y) JPMS
has requested that such date be deemed to be a Bring-Down Delivery Date based
upon the reasonable judgment of JPMS that the event or events reported in such
Current Report on Form 8-K has a material adverse effect on the condition,
financial or otherwise, or the earnings, assets or business affairs or prospects
of the Operating Partnership, Company and their Subsidiaries, taken as a whole,
or on the 780 in service properties owned, directly or indirectly, by the
Company taken as a whole, or otherwise restates historical financial statements
or contains financial statements required by Rules 3-05 or 3-14 of
Regulation S-X or (B) such Current Report on Form 8-K is required pursuant to
Section 2(i).
     (c) Each Bring-Down Delivery Date, the Company shall, unless JPMS agrees
otherwise, cause to be furnished to JPMS (A) the written opinions and negative
assurance letter of Barack Ferrazzano Kirshbaum & Nagelberg LLP, counsel to the
Company and of McGuireWoods LLP, special Maryland counsel to the Company, each
dated and delivered as of the applicable Bring-Down Delivery Date, of the same
tenor as the opinions and letter referred to in Sections 5(a)(ii) and 5(a)(iii)
hereof, respectively, but modified as necessary to relate to the Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus as amended
and supplemented to the time of delivery of such opinions and letter, or, in
lieu of such opinions and letter, such counsel and Maryland counsel shall
furnish JPMS with letters substantially to the effect that JPMS may rely on the
opinions and letter referred to in Sections 5(a)(ii) and 5(a)(iii), furnished to
JPMS, to the same extent as though they were dated the date of such letters
authorizing reliance (except that statements in such last opinions shall be
deemed to relate to the Registration Statement, the Prospectus or any Permitted
Free Writing Prospectus as amended and supplemented to the time of delivery of
such letters authorizing reliance).
     (d) Each Bring-Down Delivery Date, the Company shall, unless JPMS agrees
otherwise, cause PricewatershouseCoopers LLP to furnish to JPMS a “comfort”
letter, dated and delivered as of the applicable Bring-Down Delivery Date, of
the same tenor as the letter referred to in Section 5(a)(iv) hereof, but
modified to relate to the Registration Statement, the Prospectus or any
Permitted Free Writing Prospectus as amended and supplemented to the date of
such letter.
     (e) (i) No order suspending the effectiveness of the Registration Statement
shall be in effect, and no proceeding for such purpose or pursuant to Section 8A
under the Act shall be pending before or threatened by the Commission at the
time the Company accepts a Transaction Notice; the Prospectus and each Permitted
Free Writing Prospectus shall have been timely filed with the Commission under
the Act (in the case of an Permitted Free Writing Prospectus, to the extent
required by Rule 433 under the Act); and all requests by the Commission for
additional information shall have been complied with to the satisfaction of JPMS
and no suspension of the qualification of the Shares for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceedings for any of
such purposes, will have occurred and be in effect at the time the Company
accepts a Transaction Notice; and (ii) the Registration Statement, the

- 29 -



--------------------------------------------------------------------------------



 



Prospectus or any Permitted Free Writing Prospectus shall not contain an untrue
statement of material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading at the time the Company
accepts a Transaction Notice.
     (f) The Company shall reasonably cooperate with any reasonable due
diligence review requested by JPMS or its counsel from time to time in
connection with the transactions contemplated hereby or any Terms Agreement,
including, without limitation, (i) at the commencement of each intended Purchase
Date and any Time of Sale or Settlement Date, making available appropriate
corporate officers of the Company and, upon reasonable request, representatives
of PricewatershouseCoopers LLP for an update on diligence matters with
representatives of JPMS and (ii) at each Bring-Down Delivery Date or otherwise
as JPMS may reasonably request, providing information and making available
documents and appropriate corporate officers of the Company and representatives
of PricewatershouseCoopers LLP for one or more due diligence sessions with
representatives of JPMS and its counsel.
     (g) The Company shall disclose, in its quarterly reports on Form 10-Q, in
its annual report on Form 10-K and, if requested by JPMS, in prospectus
supplements to be filed by the Company from time to time, including in
accordance with Section 4(b), the number of the Shares sold through the Agents
under this Agreement and any Terms Agreement, the net proceeds to the Company
from the sale of the Shares and the compensation paid by the Company with
respect to sales of the Shares pursuant to this Agreement during the relevant
quarter or such shorter period determined by the Company, as the case may be.
     All opinions, letters and other documents referred to in Sections 6(b)
through (d) above shall be reasonably satisfactory in form and substance to
JPMS. JPMS will provide the Company with such notice (which may be oral, and in
such case, will be confirmed via e-mail or facsimile as soon as reasonably
practicable thereafter) as is reasonably practicable under the circumstances
when requesting an opinion, letter or other document referred to in Sections
6(b) through (d) above.
     7. Conditions of JPMS’s Obligation. JPMS’s obligation to solicit purchases
on an agency basis for the Shares or otherwise take any action pursuant to a
Transaction Notice that has been accepted by the Company and to purchase the
Shares pursuant to any Terms Agreement shall be subject to the satisfaction of
the following conditions:
     (a) At the Time of Acceptance, at the time of the commencement of trading
on the Exchange on the Purchase Date(s) and at the relevant Time of Sale and
Agency Settlement Date, or with respect to a Principal Transaction pursuant to a
Terms Agreement, at the time of execution and delivery of the Terms Agreement by
the Company and at the relevant Time of Sale and Principal Settlement Date:
          (i) The representations, warranties and agreements on the part of the
Company and the Operating Partnership herein contained or contained in any
certificate of an officer or officers of the Company delivered pursuant to the
provisions hereof shall be true and correct in all respects.

- 30 -



--------------------------------------------------------------------------------



 



          (ii) The Company and the Operating Partnership shall have performed
and observed their covenants and other obligations hereunder and/or under any
Terms Agreement, as the case may be, in all material respects.
          (iii) In the case of an Agency Transaction, from the Time of
Acceptance until the Agency Settlement Date, or, in the case of a Principal
Transaction pursuant to a Terms Agreement, from the time of execution and
delivery of the Terms Agreement by the Company until the Principal Settlement
Date, trading in the Common Stock on the Exchange shall not have been suspended.
          (iv) From the date of this Agreement, no event or condition of a type
described in Section 3(j) hereof shall have occurred or shall exist, which event
or condition is not described in any Permitted Free Writing Prospectus
(excluding any amendment or supplement thereto) or the Prospectus (excluding any
amendment or supplement thereto) and the effect of which in the reasonable
judgment of JPMS makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Shares on the applicable Settlement Date on
the terms and in the manner contemplated by this Agreement or any Terms
Agreement, as the case may be, any Permitted Free Writing Prospectus and the
Prospectus.
          (v) Subsequent to the relevant Time of Acceptance, (A) no downgrading
shall have occurred in the rating accorded any securities of or guaranteed by
the Company, the Operating Partnership or any of their subsidiaries by any
“nationally recognized statistical rating organization,” as such term is defined
by the Commission for purposes of Rule 436(g)(2) under the Act and (B) no such
organization shall have publicly announced that it has under surveillance or
review, or has changed its outlook with respect to, its rating of any securities
of or guaranteed by the Company, the Operating Partnership or any of their
subsidiaries (other than an announcement with positive implications of a
possible upgrading) in each case that has not been described in any Permitted
Free Writing Prospectus issued prior to any related Time of Sale.
          (vi) The Shares to be issued pursuant to the Transaction Notice or
pursuant to a Terms Agreement, as applicable, shall have been approved for
listing on the Exchange, subject only to notice of issuance.
          (vii) (A) No action shall have been taken and no statute, rule,
regulation or order shall have been enacted, adopted or issued by any federal,
state or foreign governmental or regulatory authority that would, as of the
relevant Settlement Date, prevent the issuance or sale of the Shares and (B) no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the relevant Settlement Date, prevent the issuance or
sale of the Shares.
          (viii) (A) No order suspending the effectiveness of the Registration
Statement shall be in effect, no proceeding for such purpose or pursuant to
Section 8A of the Act shall be pending before or threatened by the Commission
and no notice of objection of the Commission to the use of the Registration
Statement pursuant to Rule 401(g)(2) under the Act shall have been received by
the Company; (B) the Prospectus and each Permitted Free Writing Prospectus shall
have been timely filed with the Commission under the Act (in the case of any
Permitted Free Writing Prospectus, to the extent required by Rule 433 under the
Act); (C) all requests by the Commission for additional information shall have
been complied with to the satisfaction of

- 31 -



--------------------------------------------------------------------------------



 



JPMS; and (D) no suspension of the qualification of the Shares for offering or
sale in any jurisdiction, and no initiation or threatening of any proceedings
for any of such purposes, will have occurred and be in effect. The Registration
Statement, the Prospectus or any Permitted Free Writing Prospectus shall not
contain an untrue statement of material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading at the
time the Company accepts a Transaction Notice.
          (ix) No amendment or supplement to the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus shall have been filed to
which JPMS shall have reasonably objected in writing.
     (b) At every Bring-Down Delivery Date, JPMS shall have received the
officer’s certificates, opinions and negative assurance letters of counsel and
“comfort” letters and other documents provided for under Sections 6(b) through
(d), inclusive.
     8. Termination.
     (a) (i) The Company may terminate this Agreement in its sole discretion at
any time upon prior written notice to JPMS. Any such termination shall be
without liability of any party to any other party, except that (A) with respect
to any pending sale, the obligations of the Company, including in respect of
compensation of JPMS, shall remain in full force and effect notwithstanding such
termination; and (B) the provisions of Sections 3, 4 (except that if no Shares
have been previously sold hereunder or under any Terms Agreement, only
Section 4(m)), 9, 13, 14, 15 and 18 of this Agreement shall remain in full force
and effect notwithstanding such termination.
          (ii) In the case of any sale by the Company pursuant to a Terms
Agreement, the obligations of the Company pursuant to such Terms Agreement and
this Agreement may not be terminated by the Company without the prior written
consent of JPMS.
     (b) (i) JPMS may terminate this Agreement in its sole discretion at any
time upon giving prior written notice to the Company. Any such termination shall
be without liability of any party to any other party, except that the provisions
of Sections 3, 4 (except that if no Shares have been previously sold hereunder
or under any Terms Agreement, only Section 4(m)), 9, 13, 14, 15 and 18 of this
Agreement shall remain in full force and effect notwithstanding such
termination.
          (ii) In the case of any purchase by JPMS pursuant to a Terms
Agreement, the obligations of JPMS pursuant to such Terms Agreement shall be
subject to termination at any time prior to or at the Principal Settlement Date,
if, (A) since the time of execution of the Terms Agreement or the respective
dates as of which information is given in the Registration Statement, the
Prospectus and any Permitted Free Writing Prospectus, (i) trading generally
shall have been materially suspended or materially limited on or by, as the case
may be, any of the NYSE, the American Stock Exchange, the NASDAQ Global Select
Market, the Chicago Board Options Exchange, the Chicago Mercantile Exchange or
the Chicago Board of Trade (ii) trading of any securities of or guaranteed by
the Company and the Operating Partnership shall have been

- 32 -



--------------------------------------------------------------------------------



 



suspended on any exchange or in any over-the counter market, (iii) a general
moratorium on commercial banking activities in New York shall have been declared
by either federal or New York state authorities, (iv) there shall have occurred
any attack on, or outbreak or escalation of hostilities or act of terrorism
involving, the United States, or any change in financial markets or any calamity
or crisis that, in each case, in JPMS’s judgment, is material and adverse or
(v) any material disruption of settlements of securities or clearance services
in the United States that would materially impair settlement and clearance with
respect to the Shares and (B) in the case of any of the events specified in
clauses (A)(i) through (v), such event singly or together with any other such
event specified in clauses (A)(i) through (v) makes it, in JPMS’s judgment,
impracticable to market the Shares on the terms and in the manner contemplated
in the Prospectus. If JPMS elects to terminate its obligations pursuant to this
Section 8(b)(ii), the Company shall be notified promptly in writing.
     (c) This Agreement shall remain in full force and effect until the earlier
of (A) termination of the Agreement pursuant to Section 8(a) or 8(b) above or
otherwise by mutual written agreement of the parties, (B) such date that Shares
equal to the Maximum Amount have been sold in accordance with the terms of this
Agreement, any Terms Agreement, any Alternative Distribution Agreement and any
Alternative Terms Agreement, and (C) December 31, 2010, in each case except that
the provisions of Section 3, 4 (except that if no Shares have been previously
sold hereunder or under any Terms Agreement, only Section 4(m)), 9, 13, 14, 15
and 18 of this Agreement shall remain in full force and effect notwithstanding
such termination.
     (d) Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided that such termination shall
not be effective until the close of business on the date of receipt of such
notice by JPMS or the Company, as the case may be. If such termination shall
occur prior to the Settlement Date for any sale of Shares, such sale shall
settle in accordance with the provisions of Section 2 hereof.
     9. Indemnity and Contribution.
     (a) The Company and the Operating Partnership, jointly and severally, agree
to indemnify and hold harmless JPMS, its affiliates, directors and officers and
each person, if any, who controls JPMS within the meaning of Section 5 of the
Act or Section 20 of the Exchange Act, from and against any and all losses,
claims, damages and liabilities (including, without limitation, reasonable out
of pocket legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), that arise out of, or are based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein, not misleading or (ii) any untrue statement or alleged
untrue statement of a material fact contained in the Prospectus (or any
amendment or supplement thereto), any Permitted Free Writing Prospectus (or any
amendment or supplement thereto), or caused by any omission or alleged omission
to state therein a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, in each case except insofar as such losses, claims, damages or
liabilities arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to JPMS furnished to the Company in

- 33 -



--------------------------------------------------------------------------------



 



writing by JPMS expressly for use therein, it being understood and agreed that
the only such information furnished by JPMS consists of the information
described as such in subsection (b) below.
     (b) JPMS agrees to indemnify and hold harmless the Company and the
Operating Partnership, their directors and officers who signed the Registration
Statement and each person, if any, who controls the Company or the Operating
Partnership within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act to the same extent as the indemnity set forth in paragraph (a)
above, but only with respect to any losses, claims, damages or liabilities that
arise out of, or are based upon, any untrue statement or omission or alleged
untrue statement or omission made in reliance upon and in conformity with any
information relating to JPMS furnished to the Company in writing by JPMS
expressly for use in the Registration Statement, the Basic Prospectus, the
Prospectus (or any amendment or supplement thereto), any Permitted Free Writing
Prospectus, it being understood and agreed upon that such information shall
consist solely of the following: the third paragraph under the heading “Plan of
Distribution” in the Prospectus Supplement.
     (c) If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any person in respect of which indemnification may be sought pursuant to either
Section 9(a) or 9(b) above, such person (the “Indemnified Person”) shall
promptly notify the person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under this Section 9 except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure; and
provided, further, that the failure to notify the Indemnifying Person shall not
relieve it from any liability that it may have to an Indemnified Person
otherwise than under this Section 9. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 9 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) included both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm (in addition to any local counsel) for all Indemnified Persons,
and that all such fees and expenses shall be paid or reimbursed as they are
incurred. Any such separate firm for JPMS, its affiliates,

- 34 -



--------------------------------------------------------------------------------



 



directors and officers and any control persons of JPMS shall be designated in
writing by JPMS and any such separate firm for the Company and the Operating
Partnership, their directors and officers who signed the Registration Statement
and any control persons of the Company and the Operating Partnership shall be
designated in writing by the Company or the Operating Partnership. The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. No Indemnifying Person shall, without the
prior written consent of the Indemnified Person, effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnification could have been sought hereunder
by such Indemnified Person, unless such settlement (x) includes an unconditional
release of such Indemnified Person, in form and substance reasonably
satisfactory to such Indemnified Person, from all liability on claims that are
the subject matter of such proceeding and (y) does not include any statement as
to or any admission of fault, culpability or a failure to act by or on behalf of
any Indemnified Person. Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested an Indemnifying Person to reimburse
the Indemnified Person for fees and expenses of counsel as contemplated by this
Section 9(c), the Indemnifying Person agrees that it shall be liable for any
settlement of any proceeding effected without its prior written consent if
(i) such settlement is entered into more than 30 days after receipt by such
Indemnifying Person of the aforesaid request and (ii) such Indemnifying Person
shall not have reimbursed the Indemnified Person in accordance with such request
prior to the date of such settlement.
     (d) If the indemnification provided for in Sections 9(a) and 9(b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such Sections, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and the Operating Partnership, on the one hand, and JPMS, on the other,
from the offering of the Shares or (ii) if the allocation provided by clause
(i) is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) but also the
relative fault of the Company and the Operating Partnership, on the one hand,
and JPMS, on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Operating Partnership, on the one hand, and JPMS, on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company and the Operating Partnership from
the sale of the Shares and the total underwriting discounts and commissions
received by JPMS in connection therewith bear to the aggregate Gross Sales
Price. The relative fault of the Company and the Operating Partnership, on the
one hand, and JPMS, on the other, shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Operating Partnership, on the one
hand, or by JPMS, on the other, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

- 35 -



--------------------------------------------------------------------------------



 



     (e) The Company and the Operating Partnership and JPMS agree that it would
not be just and equitable if contribution pursuant to this Section 9 were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to in Section 9(d)
above. The amount paid or payable by an Indemnified Person as a result of the
losses, claims, damages and liabilities referred to in Section 9(d) above shall
be deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim. Notwithstanding the provisions of this Section 9, in no event
shall JPMS be required to contribute any amount in excess of the amount by which
the total underwriting discounts and commissions received by JPMS with respect
to the offering of the Shares exceeds the amount of any damages that JPMS has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.
     (f) The remedies provided for in this Section 9 are not exclusive and shall
not limit any rights or remedies which may otherwise be available to any
Indemnified Person at law or in equity.
     10. Notices. All notices and other communications under this Agreement and
any Terms Agreement shall be in writing and shall be deemed to have been duly
given if mailed or transmitted and confirmed by any standard form of
communication, and, if to JPMS, shall be sufficient in all respects if delivered
or sent to J.P. Morgan Securities Inc., 383 Madison Avenue, New York, New York
10179, to the attention of the Equity Syndicate Desk (facsimile number
(212) 622-8358), the Special Equities Group (facsimile number 212-622-0398),
Lisa M. Hunt (facsimile number (212) 622-0398; e-mail lisa.m.hunt@jpmorgan.com)
and Hank Wilson (facsimile number (212) 622-8358; email
hank.wilson@jpmorgan.com), and, if to the Company, shall be sufficient in all
respects if delivered or sent to the Company at the offices of the Company at
311 South Wacker Drive, Suite 3900, Chicago, Illinois 60606, Attention: John H.
Clayton, Esq., with a copy to Barack Ferrazzano Kirschbaum & Nagelberg LLP, 200
West Madison Street, Suite 3900, Chicago, Illinois 60606, Attention: Will
Turner, Esq. Notwithstanding the foregoing, Transaction Notices shall be
delivered to the Company via e-mail to Scott Musil at
smusil@firstindustrial.com, with a copy to John Clayton at
jclayton@firstindustrial.com, and confirmed by telephone at (312) 344-4300 ext.
4380, and an acceptance of a Transaction Notice shall be delivered to JPMS via
facsimile or e-mail to Lisa M. Hunt ((212) 622-0398; email
lisa.m.hunt@jpmorgan.com), Steve Dearing ((212) 622-0398; email
steve.dearing@jpmorgan.com) and Pooneet G. Kant ((212) 622-0398; email
pooneet.g.kant@jpmorgan.com).
     11. No Fiduciary Relationship. Each of the Company and the Operating
Partnership acknowledge and agree that JPMS is acting solely in the capacity of
an arm’s length contractual counterparty to the Company and the Operating
Partnership with respect to the offering of Shares contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company and the
Operating Partnership or any other person. Additionally, JPMS is not advising
the Company and the Operating Partnership or any other person as to any legal,
tax, investment, accounting or regulatory matters in any jurisdiction. The
Company and the Operating Partnership shall consult

- 36 -



--------------------------------------------------------------------------------



 



with their own advisors concerning such matters and shall be responsible for
making their own independent investigation and appraisal of the transactions
contemplated hereby, and JPMS shall have no responsibility or liability to the
Company and the Operating Partnership with respect thereto. Any review by JPMS
of the Company and the Operating Partnership, the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of JPMS and shall not be on behalf of the Company and the
Operating Partnership.
     12. Adjustments for Stock Splits. The parties acknowledge and agree that
all share related numbers contained in this Agreement and any Transaction Notice
shall be adjusted to take into account any stock split effected with respect to
the Shares.
     13. Governing Law; Construction.
     (a) This Agreement, any Terms Agreement and any claim, controversy,
counterclaim or dispute of any kind or nature whatsoever arising under or in any
way related to this Agreement or any Terms Agreement (each a “Claim”), directly
or indirectly, shall be governed by, and construed in accordance with, the laws
of the State of New York.
     (b) The Section headings in this Agreement and any Terms Agreement have
been inserted as a matter of convenience of reference and are not a part of this
Agreement or any Terms Agreement.
     14. Submission to Jurisdiction. Except as set forth below, no Claim may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have nonexclusive jurisdiction over the adjudication of such matters, and the
Company and the Operating Partnership consent to the jurisdiction of such courts
and personal service with respect thereto. Each of JPMS and the Company, on its
behalf and, to the extent permitted by applicable law, on behalf of its
stockholders and affiliates and the Operating Partnership, waives all right to
trial by jury in any action, proceeding or counterclaim, whether based upon
contract, tort or otherwise, in any way arising out of or relating to this
Agreement. The Company and the Operating Partnership agree that a final and
non-appealable judgment in any such action, proceeding or counterclaim brought
in any such court shall be conclusive and binding upon the Company and the
Operating Partnership and may be enforced in any other courts in the
jurisdiction of which the Company and the Operating Partnership are or may be
subject, by suit upon such judgment.
     15. Parties in Interest. The agreements set forth herein and in any Terms
Agreement have been and are made solely for the benefit of JPMS, the Company and
the Operating Partnership and, to the extent provided in Section 9 hereof, the
controlling persons, directors and officers referred to in such section, and
their respective successors, assigns, heirs, personal representatives and
executors and administrators. No other person, partnership, association or
corporation (including a purchaser, as such purchaser, from JPMS) shall acquire
or have any right under or by virtue of this Agreement or any Terms Agreement.
     16. Counterparts. This Agreement and any Terms Agreement may be signed in
counterparts (which may include counterparts delivered by any standard form of

- 37 -



--------------------------------------------------------------------------------



 



telecommunication), each of which shall be an original and all of which together
shall constitute one and the same instrument.
     17. Successors and Assigns. This Agreement shall be binding upon JPMS, the
Company, the Operating Partnership and their successors and assigns and any
successor or assign of any substantial portion of the Company’s, the Operating
Partnership’s and JPMS’s respective businesses and/or assets.
     18. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Operating
Partnership and JPMS contained in this Agreement or made by or on behalf of the
Company, the Operating Partnership or JPMS pursuant to this Agreement or any
certificate delivered pursuant hereto shall survive the delivery of and payment
for the Shares and shall remain in full force and effect, regardless of any
termination of this Agreement or any investigation made by or on behalf of the
Company, the Operating Partnership or JPMS.
     19. Certain Defined Terms. For purposes of this Agreement, except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under Act.
     20. Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
     21. Miscellaneous. JPMS, an indirect, wholly owned subsidiary of JPMorgan
Chase & Co., is not a bank and is separate from any affiliated bank, including
any U.S. branch or agency of JPMorgan Chase Bank. Because JPMS is a separately
incorporated entity, it is solely responsible for its own contractual
obligations and commitments, including obligations with respect to sales and
purchases of securities. Shares sold, offered or recommended by JPMS are not
deposits, are not insured by the Federal Deposit Insurance Corporation, are not
guaranteed by a branch or agency of JPMorgan Chase Bank, and are not otherwise
an obligation or responsibility of a branch or agency of JPMorgan Chase Bank.
     A lending affiliate of JPMS may have lending relationships with issuers of
securities underwritten or privately placed by JPMS. To the extent required
under the securities laws, prospectuses and other disclosure documents for
securities underwritten or privately placed by JPMS will disclose the existence
of any such lending relationships and whether the proceeds of the issue will be
used to repay debts owed to affiliates of JPMS.
     JPMS and one or more of its affiliates may make markets in the Common Stock
or other securities of the Company, in connection with which they may buy and
sell, as agent or principal, for long or short account, shares of the Common
Stock or other securities of the Company, at the same time that JPMS is acting
as agent pursuant to this Agreement; provided that JPMS acknowledges and agrees
that any such transactions are not being, and shall not be deemed to have been,
undertaken at the request or direction of, or for the account of, the Company,
and that the Company has and shall have no control over any decision by JPMS and
its affiliates to enter into any such transactions.

- 38 -



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth the understanding among the Company,
the Operating Partnership and JPMS, please so indicate in the space provided
below for the purpose, whereupon this letter and your acceptance shall
constitute a binding agreement among the Company, the Operating Partnership and
JPMS.

            Very truly yours,

FIRST INDUSTRIAL REALTY TRUST, INC.
      By:   /s/ John H. Clayton         Name:   John H. Clayton        Title:  
Vice President — Corporate Legal and Secretary        FIRST INDUSTRIAL, LP.
      By:   First Industrial Realty Trust, Inc., as its       sole general
partner                      By:   /s/ John H. Clayton         Name:   John H.
Clayton        Title:   Vice President — Corporate Legal and Secretary     

Accepted and agreed to as of the
date first above written:

        J.P. MORGAN SECURITIES INC.
    By:   /s/ Steve Dearing      Name:   Steve Dearing     Title:   Executive
Director  

- 39 -